
	
		II
		112th CONGRESS
		1st Session
		S. 1426
		IN THE SENATE OF THE UNITED STATES
		
			July 27, 2011
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To authorize certain authorities by the Department of
		  State, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Foreign Relations Authorization Act,
			 Fiscal Years 2012 and 2013.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Definitions.
				TITLE I—Department of State authorities and
				activities
				Subtitle A—General matters
				Sec. 101. International Litigation Fund.
				Sec. 102. Actuarial valuations.
				Sec. 103. Special agents.
				Sec. 104. Security enhancements for soft targets.
				Sec. 105. Enhanced Department of State authority for uniformed
				security officers.
				Sec. 106. Local guard contracts abroad under diplomatic
				security program.
				Sec. 107. Extension of period for reimbursement for seized
				commercial fishermen.
				Sec. 108. Authority to issue administrative
				subpoenas.
				Sec. 109. Technical amendment to Federal Workforce Flexibility
				Act.
				Sec. 110. Emergency Refugee and Migration Assistance
				Account.
				Sec. 111. Reimbursement for use of Government vehicles
				overseas.
				Sec. 112. Accountability review boards.
				Sec. 113. Home-to-work transportation.
				Subtitle B—Public Diplomacy
				Sec. 121. Public diplomacy resource centers.
				Sec. 122. Employment of noncitizens for international
				broadcasting.
				Sec. 123. Radio Free Europe and Radio Liberty pay
				parity.
				Sec. 124. Personal services contracting program for the
				Broadcasting Board of Governors.
				Sec. 125. Dissemination of public diplomacy information within
				the United States.
				Sec. 126. Science and technology fellowships.
				Sec. 127. Broadcasting Board of Governors.
				Sec. 128. Journalist protection grants.
				Sec. 129. Performance-based measurement reporting requirements
				for international exchange programs.
				Sec. 130. Transfer of Vietnam Education Foundation to the
				Department of State.
				Subtitle C—Consular Services and Related Matters
				Sec. 141. Protections for refugees.
				Sec. 142. Signed photograph requirement for visa
				applications.
				Sec. 143. Electronic transmission of domestic violence
				information to visa applicants.
				Sec. 144. Video conference interviews.
				Sec. 145. Visa ineligibility for international child
				abductors.
				TITLE II—Organization and Personnel of the Department of
				State
				Subtitle A—Modernizing the Department of State
				Sec. 201. Conflict prevention, mitigation, and resolution
				training.
				Sec. 202. Mass atrocities.
				Sec. 203. Crisis response.
				Sec. 204. Embassy design.
				Sec. 205. Civilian stabilization operations.
				Sec. 206. Maintenance cost sharing program.
				Subtitle B—Foreign Services overseas pay equity
				Sec. 211. Short title.
				Sec. 212. Overseas comparability pay adjustment.
				Subtitle C—Other organization and personnel
				matters
				Sec. 221. Death gratuity.
				Sec. 222. Expansion and extension of annuitant waiver for
				response readiness corps.
				Sec. 223. Locally employed staff.
				Sec. 224. Foreign relations exchange programs.
				Sec. 225. Enhanced personnel authorities for the Inspector
				General of the Department of State.
				Sec. 226. Amendment to the Foreign Service Act of
				1980.
				Sec. 227. Office for Global Women’s Issues.
				Sec. 228. United States Agency for International Development
				Women’s Development Advisor.
				Sec. 229. Home leave.
				Sec. 230. Training support services.
				Sec. 231. Extension of passport surcharge.
				Sec. 232. Border crossing card fee for minors.
				TITLE III—International organizations
				Sec. 301. Promoting assignments to international
				organizations.
				Sec. 302. Synchronization of United States contributions to
				international organizations.
				Sec. 303. Peacekeeping contributions.
				Sec. 304. United States participation in the
				Inter-Parliamentary Union.
				Sec. 305. Provision of living quarters and allowances to the
				United States Representatives to the United Nations.
				Sec. 306. Recruitment and retention of United States citizens
				in international organizations.
				Sec. 307. United States membership in the International
				Renewable Energy Agency.
				TITLE IV—Miscellaneous provisions
				Sec. 401. Limitation on assistance to governments of countries
				in default.
				Sec. 402. Increased authority to provide assistance for law
				enforcement forces.
				Sec. 403. Building public awareness and dialogue.
				Sec. 404. Exception to certain multiple award contract
				requirements.
				Sec. 405. Millennium challenge assistance.
				Sec. 406. Enhancing the capacity of the Office of the Inspector
				General for the United States Agency for International Development.
				Sec. 407. Prohibitions on foreign assistance for the production
				of certain agricultural commodities.
				Sec. 408. Sense of Congress regarding Central Asia.
				Sec. 409. Global Health Initiative.
				Sec. 410. Discrimination related to sexual
				orientation.
				Sec. 411. Overseas Private Investment Corporation.
				Sec. 412. Global Internet Freedom.
				Sec. 413. International cyberspace and cybersecurity
				coordination.
				Sec. 414. Promoting global access to connective
				technologies.
				Sec. 415. Transition initiatives account.
				Sec. 416. Report on United States Government humanitarian
				assistance programs.
				Sec. 417. Report repeals.
				Sec. 418. Working Capital Fund.
				Sec. 419. Retention of interest earned on advanced
				funds.
				Sec. 420. Statement of global development policy.
				Sec. 421. USAID missions.
				Sec. 422. Monitoring and evaluation of
				United States foreign assistance.
				Sec. 423. National Action Plan on Women, Peace and
				Security.
				TITLE V—Peace Corps Improvement and Expansion
				Sec. 501. Short title.
				Sec. 502. Findings.
				Sec. 503. Report on the implementation of the Peace Corps
				comprehensive agency assessment.
				Sec. 504. Personal services contractors.
				TITLE VI—R.M.S. Titanic Maritime Memorial Preservation
				Act
				Sec. 601. Short title.
				Sec. 602. Findings and purposes.
				Sec. 603. Definitions.
				Sec. 604. Implementation of the international
				agreement.
				Sec. 605. Effective date.
				TITLE VII—Authorization of Appropriations
				Subtitle A—Department of State
				Sec. 701. Administration of foreign affairs.
				Sec. 702. International organizations and
				conferences.
				Sec. 703. International commissions.
				Sec. 704. Migration and refugee assistance.
				Sec. 705. Centers and foundations.
				Subtitle B—United States international broadcasting
				activities
				Sec. 711. Authorization of appropriations.
				Subtitle C—Peace Corps
				Sec. 721. Authorization of appropriations.
				Subtitle D—Other provisions
				Sec. 731. Relationship to other laws.
			
		3.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesExcept as provided in section 503(c),
			 the term appropriate congressional committees means the
			 Committee on Foreign Relations of the
			 Senate and the Committee on
			 Foreign Affairs of the House of Representatives.
			(2)SecretaryExcept
			 as otherwise provided, the term Secretary means the Secretary of
			 State.
			IDepartment of
			 State authorities and activities
			AGeneral matters
				101.International
			 Litigation FundSection
			 38(d)(3) of the State Department Basic
			 Authorities Act of 1956 (22 U.S.C. 2710(d)(3)) is amended by
			 striking from another agency of the United States Government and
			 inserting as a result of a decision of an international tribunal, from
			 another agency of the United States Government,.
				102.Actuarial
			 valuations
					(a)Authority
			 of Secretary of State To make actuarial valuationsSection 818 of
			 the Foreign Service Act of 1980 (22 U.S.C. 4058) is amended—
						(1)in the first
			 sentence, by striking Secretary of the Treasury and inserting
			 Secretary of State; and
						(2)by amending
			 the second sentence to read as follows: The Secretary of State may
			 expend such sums as may be necessary to administer the provisions of this
			 chapter, including actuarial advice, but only to the extent and in such amounts
			 as are provided in advance in appropriations acts..
						(b)Authority
			 of Secretary of State To determine portion of foreign service retirement and
			 disability fund available for investmentSection 819 of such Act
			 (22 U.S.C. 4059) is amended by striking Secretary of the
			 Treasury the second place it appears and inserting Secretary of
			 State.
					(c)Authority
			 of Secretary of State To prescribe mortality tablesSection
			 825(b) of such Act (22 U.S.C. 4065(b)) is amended—
						(1)by striking
			 subsection (a) (2), (3), or (4) and inserting paragraph
			 (2), (3), or (4) of subsection (a); and
						(2)by striking
			 Secretary of the Treasury and inserting Secretary of
			 State.
						(d)Authority
			 of Secretary of State To make periodic valuationsSection 859(c)
			 of the Foreign Service Act of 1980 (22 U.S.C. 4071h(c)) is amended—
						(1)by striking
			 Secretary of the Treasury and inserting Secretary of
			 State; and
						(2)by striking
			 and shall advise the Secretary of State of (1) the normal cost of the
			 System, (2) the supplemental liability of the System, and (3) the amounts
			 necessary to finance the costs of the System. and inserting the
			 following: “that will provide—
							
								(1)the normal
				cost of the System;
								(2)the
				supplemental liability of the System; and
								(3)the amounts
				necessary to finance the costs of the
				System.
								.
						103.Special
			 agentsSection 37 of the State
			 Department Basic Authorities Act of 1956 (22 U.S.C. 2709) is amended—
					(1)in subsection (a), by amending paragraph
			 (1) to read as follows:
						
							(1)conduct
				investigations concerning—
								(A)illegal
				passport or visa issuance or use;
								(B)identity
				theft or document fraud affecting, or relating to, the programs, functions, or
				authorities of the Department of State; and
								(C)Federal
				offenses committed within the special maritime and territorial jurisdiction of
				the United States (as such term is defined in section 7(9) of title 18, United
				States Code), except as that jurisdiction relates to the premises of United
				States military installations and related
				residences;
								;
				and
					(2)by adding at
			 the end the following:
						
							(d)Rule of
				constructionNothing in subsection (a)(1) may be construed to
				limit the investigative authority of any other Federal department or
				agency.
							.
					104.Security
			 enhancements for soft targetsSection 29 of the State Department Basic
			 Authorities Act of 1956 (22 U.S.C. 2701) is amended by inserting
			 physical security enhancements and after Such assistance
			 may include.
				105.Enhanced
			 Department of State authority for uniformed security officersThe State Department Basic Authorities Act
			 of 1956 is amended by inserting after section 37 (22 U.S.C. 2709) the
			 following:
					
						37A.Protection
				of buildings and areas in the United States by uniformed guards
							(a)Enforcement
				authorities for uniformed guardsThe Secretary of State may
				authorize Department of State uniformed guards to protect buildings and areas
				within the United States for which the Department of State provides protective
				services, including duty in areas outside the property to the extent necessary
				to protect the property and persons in that area.
							(b)Powers of
				guardsWhile engaged in the performance of official duties as a
				uniformed guard under subsection (a), a guard may—
								(1)enforce
				Federal laws and regulations for the protection of persons and property;
								(2)carry
				firearms; and
								(3)make arrests
				without warrant for—
									(A)any offense
				against the United States committed in the guard’s presence; or
									(B)any felony
				cognizable under the laws of the United States if the guard has reasonable
				grounds to believe that the person to be arrested has committed, or is
				committing, such felony in connection with the buildings, areas, or persons for
				which the Department of State is providing protective services.
									(c)Regulations
								(1)In
				generalThe Secretary of State, in consultation with the
				Secretary of Homeland Security, may prescribe such regulations as may be
				necessary for the administration of buildings and areas within the United
				States for which the Department of State provides protective services,
				including reasonable penalties for violations of such regulations, within the
				limits prescribed in subsection (d).
								(2)PostingThe
				regulations prescribed under paragraph (1) shall be posted in a conspicuous
				place on the property.
								(d)PenaltiesA
				person violating a regulation prescribed under subsection (c) shall be fined
				under title 18, United States Code, imprisoned for not more than 6 months, or
				both.
							(e)Attorney
				General approvalThe powers granted to guards designated under
				this section shall be exercised in accordance with guidelines approved by the
				Attorney General.
							(f)Relationship
				to other authorityNothing in this section may be construed to
				affect the authority of the Secretary of Homeland Security, the Administrator
				of General Services, or any Federal law enforcement
				agency.
							.
				106.Local
			 guard contracts abroad under diplomatic security program
					(a)In
			 generalSection 136(c)(3) of
			 the Foreign Relations Authorization Act, Fiscal Years 1990 and 1991 (22 U.S.C.
			 4864(c)(3)), is amended to read as follows:
						
							(3)in evaluating
				proposals for such contracts, award contracts to technically acceptable firms
				offering the lowest evaluated price, except that—
								(A)the Secretary
				may award contracts on the basis of best value (as determined by a
				cost-technical tradeoff analysis); and
								(B)proposals
				received from United States persons and qualified United States joint venture
				persons shall be evaluated by reducing the bid price by 10
				percent;
								.
					(b)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Secretary
			 shall submit a report to Congress that describes the implementation of section
			 136(c)(3) of the Foreign Relations Authorization Act, Fiscal Years 1990 and
			 1991, as amended by subsection (a).
					107.Extension
			 of period for reimbursement for seized commercial fishermenSection 7(e) of the Fishermen's Protective
			 Act of 1967 (22 U.S.C. 1977(e)) is amended by striking 2008 and
			 inserting 2013.
				108.Authority
			 to issue administrative subpoenasSection 3486 of title 18, United States
			 Code, is amended—
					(1)in subsection
			 (a)—
						(A)in paragraph
			 (1)(A)—
							(i)in the matter
			 preceding clause (i), by striking of and inserting
			 to;
							(ii)in clause
			 (i)(II), by striking or at the end;
							(iii)in clause
			 (ii), by striking the comma at the end and inserting a semicolon; and
							(iv)by inserting
			 after clause (ii) the following:
								
									(iii)an offense
				under section 878, or a threat against a person, foreign mission, or
				organization authorized to receive protection by special agents of the
				Department of State and the Foreign Service under section 37(a)(3) of the State
				Department Basic Authorities Act of 1956 (22 U.S.C. 2709(a)(3)) if the
				Assistant Secretary for Diplomatic Security or the Director of the Diplomatic
				Security Service determines that the threat constituting the offense or threat
				against the person or place protected is imminent, the Secretary of State;
				or
									(iv)an offense
				under chapter 75, the Secretary of
				State,
									;
							(B)by amending
			 paragraph (9) to read as follows:
							
								(9)A subpoena issued under clause
				(i)(II), (ii), (iii), or (iv) of paragraph (1)(A) may require production as
				soon as possible, but in no event less than 24 hours after service of the
				subpoena.
								;
				and
						(C)by adding at
			 the end the following:
							
								(11)As soon as practicable following the
				issuance of a subpoena under paragraph (1)(A)(iii), the Secretary of State
				shall notify the Attorney General of such
				issuance.
								;
				and
						(2)in subsection
			 (e)(1), by adding at the end the following: This subsection shall only
			 apply to administrative subpoenas issued under subsection
			 (a)(1)(A)(i)..
					109.Technical
			 amendment to Federal Workforce Flexibility ActChapter 57 of title 5, United States Code,
			 is amended—
					(1)in section
			 5753(a)(2)(A), by inserting , excluding members of the Foreign Service
			 other than chiefs of mission, ambassadors at large, and other members of the
			 Foreign Service subject to examinations under section 302(b) of the Foreign
			 Service Act of 1980 (22 U.S.C. 3941(b)) before the semicolon at the
			 end; and
					(2)in section
			 5754(a)(2)(A), by inserting , excluding members of the Foreign Service
			 other than chiefs of mission, ambassadors at large, and other members of the
			 Foreign Service subject to examinations under section 302(b) of the Foreign
			 Service Act of 1980 (22 U.S.C. 3941(b)) before the semicolon at the
			 end.
					110.Emergency
			 Refugee and Migration Assistance AccountSection 2(c) of the Migration and Refugee
			 Assistance Act of 1962 (22 U.S.C. 2601(c)) is amended—
					(1)by striking President each
			 place such term appears and inserting Secretary of State;
			 and
					(2)in paragraph (2), by striking
			 $100,000,000 and inserting $200,000,000.
					111.Reimbursement
			 for use of Government vehicles overseasSection 28 of the State Department Basic
			 Authorities Act of 1956 (22 U.S.C. 2700) is amended—
					(1)by inserting
			 (a) before The Secretary; and
					(2)by adding at the
			 end the following:
						
							(b)Funds received by
				the Department of State in connection with the use of vehicles owned or leased
				by the Government under subsection (a)—
								(1)may be credited
				to the appropriate account of the Department of State; and
								(2)if so credited,
				shall be available only for expenses related to the purchase, lease,
				maintenance, or operation of such
				vehicles.
								.
					112.Accountability
			 review boards
					(a)Waiver from
			 requirement To convene accountability review boardsSection
			 301(a)(3) of the Omnibus Diplomatic Security and Antiterrorism Act of 1986 (22
			 U.S.C. 4831(a)(3)) is amended to read as follows:
						
							(3)Waiver
				authority
								(A)In
				generalThe Secretary of State may waive the requirement to
				convene a Board in the case of an incident that involves serious injury, loss
				of life, or significant destruction of property at, or related to, a United
				States Government mission.
								(B)Waiver
				requirementsIf the Secretary waives the requirement under
				paragraph (1), the Secretary shall—
									(i)promptly notify
				the Committee on Foreign Relations of the Senate and the Committee on Foreign
				Affairs of the House of Representatives of the incident;
									(ii)conduct an
				inquiry into the incident and the circumstances surrounding the incident;
				and
									(iii)upon completing
				the inquiry required by clause (ii), submit a report to each committee
				described in clause (i) that contains—
										(I)the findings and
				recommendations related to such inquiry; and
										(II)the actions
				taken with respect to such
				recommendations.
										.
					113.Home-to-work
			 transportationSection
			 1344(b)(4) of title 31, United States Code, is amended by inserting the
			 Deputy Secretary of State, the Deputy Secretary of State for Management and
			 Resources, before principal diplomatic.
				BPublic
			 Diplomacy
				121.Public
			 diplomacy resource centers
					(a)FindingsCongress
			 makes the following findings:
						(1)Of the 177
			 information resource centers operated by the Department of State as of February
			 2009—
							(A)87 (49
			 percent) operated on a by appointment only basis; and
							(B)18 (11
			 percent) did not permit any public access.
							(2)Information
			 resource centers located outside United States embassy compounds receive
			 significantly more visitors than the centers located inside such compounds,
			 including—
							(A)twice the
			 number of visitors in Africa;
							(B)6 times more
			 visitors in the Middle East; and
							(C)22 times more
			 visitors in Asia.
							(3)Iran has
			 increased the number of similar Iranian facilities, known as Iranian Cultural
			 Centers, to about 60 throughout the world.
						(b)Sense of
			 CongressIt is the sense of Congress that—
						(1)the Secretary
			 of State should initiate a reexamination of the public diplomacy platform
			 strategy of the United States with a goal of reestablishing publicly accessible
			 American Centers; and
						(2)after taking
			 into account relevant security considerations, the Secretary of State should
			 consider placing United States public diplomacy facilities at locations
			 conducive to maximizing their use, consistent with the authority given to the
			 Secretary under section 606(a)(2)(B) of the Secure Embassy Construction and
			 Counterterrorism Act of 1999 (22 U.S.C. 4865(a)(2)(B)) to waive certain
			 requirements of that Act.
						122.Employment
			 of noncitizens for international broadcastingSection 804 of the United States Information
			 and Educational Exchange Act of 1948 (22 U.S.C. 1474) is amended—
					(1)by striking In carrying out
			 and inserting the following:
						
							(a)Authorized
				activitiesIn carrying
				out
							;
					(2)in subsection (a)(1), as redesignated, by
			 striking Attorney General and inserting Secretary of
			 Homeland Security; and
					(3)by adding at the end the following:
						
							(b)Defined
				termAs used in subsection
				(a)(1), the term suitably qualified United States citizens means
				applicants who—
								(1)are United States citizens; and
								(2)are equally or better qualified than the
				applicants who are not United States
				citizens.
								.
					123.Radio Free
			 Europe and Radio Liberty pay parity
					(a)In
			 generalSection 308(h)(1)(C)
			 of the United States International Broadcasting Act of 1994 (22 U.S.C.
			 6207(h)(1)(C)) is amended by striking , to pay up to three and
			 inserting “to pay employees, who are equivalent to senior executives under
			 section 3132 of title 5, United States Code, senior level employees under
			 section 5108 of such title, or scientific or professional employees under
			 section 3104 of such title, a salary that is equal to or less than—
						
							(i)the rate of pay payable for level III of
				the Executive Schedule under section 5314 of such title; or
							(ii)if the Board certifies that the employees
				are covered by a performance appraisal system meeting the certification
				criteria established by regulation under section 5307(d) of such title, the
				rate of pay payable for level II of the Executive Schedule under section 5313
				of such
				title.
							.
					(b)Effective
			 dateThe amendment made by subsection (a) shall take effect
			 immediately after the expiration of the pay freeze period required under
			 section 147 of the Continuing Appropriations Act, 2011 (Public Law
			 111–242).
					124.Personal
			 services contracting program for the Broadcasting Board of
			 GovernorsSection 504 of the
			 Foreign Relations Authorization Act, Fiscal Year 2003 (Public Law 107–228; 22
			 U.S.C. 6206 note), is amended—
					(1)in the
			 section heading, by striking pilot;
					(2)in subsection
			 (a)—
						(A)by striking
			 pilot;
						(B)by striking
			 , without regard to Civil Service and classification laws,;
			 and
						(C)by adding at
			 the end the following: A personal services contractor hired pursuant to
			 this section shall not be considered a Federal employee (as defined under
			 section 2105 of title 5, United States Code) for any purpose.;
						(3)in subsection
			 (b)—
						(A)in paragraph (4),
			 by striking 60 and inserting 125; and
						(B)by adding at the
			 end the following:
							
								(5)The annual
				salary rate for personal services contractors may not exceed the rate for level
				IV of the Executive Schedule under section 5315 of title 5, United States
				Code.
								;
				and
						(4)in subsection
			 (c), by striking December 31, 2009 and inserting December
			 31, 2014.
					125.Dissemination
			 of public diplomacy information within the United States
					(a)Application of
			 certain lawsSection 1333 of
			 the Foreign Affairs Agencies Consolidation Act of 1998 (subdivision A of
			 division G of Public Law 105–277; 22 U.S.C. 6552) is amended—
						(1)in subsection
			 (a), by inserting or the international broadcasting programs as carried
			 out by the Broadcasting Board of Governors after the transfer of functions
			 pursuant to this subdivision before the period at the end;
						(2)in subsection
			 (b), by adding at the end the following: Nothing in section 501 (22
			 U.S.C. 1461), section 202 (22 U.S.C. 1461–1), or section 208 (22 U.S.C.
			 1461–1a) shall apply to prohibit or restrict international broadcast operations
			 transferred to the Broadcasting Board of Governors pursuant to this
			 subdivision.; and
						(3)in subsection
			 (c), by adding at the end the following: The limitation under this
			 subsection shall not apply to funds authorized to be appropriated for
			 international broadcasting programs carried out by the Broadcasting Board of
			 Governors pursuant to the United States International Broadcasting Act of 1994
			 (22 U.S.C. 6201 et seq.)..
						(b)Exception to
			 ban on domestic activities by the USIASection 208 of the Foreign
			 Relations Authorization Act, Fiscal Years 1986 and 1987 (Public Law 99–93; 22
			 U.S.C. 1461–1a) is amended by inserting or the United States
			 International Broadcasting Act of 1994 (22 U.S.C. 6201 et seq.) before
			 the period at the end.
					126.Science
			 and technology fellowships
					(a)In
			 generalUnder the authority, direction, and control of the
			 President, the Secretary of State, in accordance with the Mutual Educational
			 and Cultural Exchange Act of 1961 (22 U.S.C. 2451 et seq.), may increase the
			 number of educational and cultural exchange activities involving persons from
			 scientific, medical, research, and academic sectors by—
						(1)establishing
			 new programs under such Act; and
						(2)expanding the
			 coverage of existing programs under such Act.
						(b)Science
			 envoy programSection 504 of
			 the Foreign Relations Authorization Act, Fiscal Year 1979 (22 U.S.C. 2656d), is
			 amended by adding at the end the following:
						
							(e)(1)The Secretary may
				award grants and enter into cooperative agreements related to science and
				technology fellowship programs of the Department of State, including for
				assistance in recruiting fellows and the payment of stipends, travel, and other
				appropriate expenses to fellows.
								(2)Grants awarded under this subsection
				may be—
									(A)part of the United States Science
				Envoy Program; and
									(B)used to select our Nation’s preeminent
				scientists, Nobel laureates, and leaders in technology who will travel overseas
				to represent the commitment of the United States to collaborate with other
				countries to promote the advancement of science and technology throughout the
				world based on issues of common interest and expertise.
									(3)Stipends awarded under this
				subsection shall not be considered compensation for purposes of section 209 of
				title 18, United States Code.
								(4)The total amount of grants awarded
				under this subsection shall not exceed $2,000,000 in any fiscal
				year.
								.
					127.Broadcasting
			 Board of Governors
					(a)Elimination of
			 editorials as broadcasting principle of United States GovernmentSection 303(b)(3) of the United States
			 International Broadcasting Act of 1994 (22 U.S.C. 6202(b)(3)) is amended by
			 striking , including editorials,.
					(b)Extension of
			 immunity from civil liability to members of Broadcasting Board of Governors
			 acting in capacity as board members of Middle East Broadcasting Networks,
			 IncSection 304(g) of the
			 United States International Broadcasting Act of 1994 (22 U.S.C. 6203(g)) is
			 amended by striking RFE/RL Incorporated and and inserting
			 RFE/RL Incorporated, Middle East Broadcasting Networks, Inc.,
			 and.
					128.Journalist
			 protection grantsSection
			 305(a)(15) of the United States International Broadcasting Act (22 U.S.C.
			 6204(a)(15)) is amended by adding the following:
					
						(C)To award and administer grants to
				support journalists writing and reporting for Broadcasting Board of Governors
				broadcasters in accordance with the standards and principles contained in
				section 303, including support in defending against civil and criminal
				prosecution in jurisdictions outside the United
				States.
						.
				129.Performance-based
			 measurement reporting requirements for international exchange
			 programsSection 112 of the
			 Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2460) is
			 amended by adding at the end the following:
					
						(h)Report on
				secondary school academic year exchange programsNot later than
				90 days after the date of the enactment of the
				Foreign Relations Authorization Act, Fiscal
				Years 2012 and 2013, and annually thereafter, the President shall
				submit a report to the Chairman of the Committee on Foreign Affairs of the House of
				Representatives and the Chairman of the
				Committee on Foreign Relations of the
				Senate that describes the performance of the secondary school
				programs for international students of the Bureau, including—
							(1)a description of
				each J-visa secondary exchange program and the objectives of each
				exchange;
							(2)the number of
				exchange student participants during the past year;
							(3)the total amount
				of Federal expenditures for such exchanges;
							(4)the total amount
				of fee-based income;
							(5)a description of
				duplicative programs;
							(6)the number of
				sponsor organizations that are designated by the Department of State to run
				international secondary school exchange programs;
							(7)a list of sponsor
				organizations against whom action has been taken by the Department of State,
				and the organizations’ remedial efforts, if any;
							(8)the types and
				number of incidents reported to the Bureau’s Office of Private Sector Exchange
				involving an international student;
							(9)the number of
				incidents per sponsoring organization that the Office of Private Sector
				Exchange has been made aware of, including serious problems or controversies
				such as the death of a student, an accident, an arrest, reports of sexual
				harassment and abuse, placement in substandard housing, placements with repeat
				sexual or other abuse offenders, and complaints logged against such repeat
				offender hosts;
							(10)the number of
				complaints reported to the Office of Private Sector Exchange by a student, host
				family, natural parent, or an interested citizen regarding the performance by a
				sponsor of its responsibilities in the conduct of its designated exchange
				visitor program as set forth in the Exchange Visitor Program
				Regulations;
							(11)the number of
				visa designation compliance auditing site visits made by United States
				Government officials to sponsoring organizations running or participating in
				international exchange programs, excluding routine contacts between staff and
				officials of the Bureau and sponsoring organizations as part of program
				management activities;
							(12)the number of
				Department of State personnel responsible for conducting the audits described
				in paragraph (11) and the documentation and follow up of the information
				gathered in such audits;
							(13)a survey of
				international secondary school academic year participants to determine their
				outlook and obtain their recommendations regarding their experiences with such
				programs;
							(14)an analysis of
				the implementation of new rules, procedures, regulations, or reforms enacted by
				the Department of State for the secondary school J-visa exchange
				program;
							(15)the average
				academic year cost per international secondary school participant;
							(16)the numbers of
				hours program staff members and volunteers of the exchange program designated
				organizations are trained in secondary school academic year youth exchange
				oversight and monitoring and J-visa compliance, and by what type of resource;
				and
							(17)an analysis of
				best practices in the areas of recruitment and selection of host parents,
				program management of sponsor organizations, and other related issues used to
				run these international exchange
				programs.
							.
				130.Transfer of Vietnam
			 Education Foundation to the Department of State
					(a)PurposesSection
			 202 of the Vietnam Education Foundation Act of 2000 (22 U.S.C. 2452 note) is
			 amended by adding at the end the following:
						
							(3)To support the
				development of 1 or more academic institutions in Vietnam by providing
				financial assistance to United States institutions of higher education and
				not-for-profit organizations to participate in the governance, management, and
				academic activities of such academic
				institutions.
							.
					(b)DefinitionsSection
			 203 of such Act is amended—
						(1)by striking
			 paragraph (1) and inserting the following:
							
								(1)Advisory
				CommitteeThe term Advisory Committee means the
				Vietnam Education Foundation Advisory Committee established under section
				205.
								;
						(2)by redesignating
			 paragraph (4) as paragraph (6);
						(3)by redesignating
			 paragraph (3) as paragraph (4);
						(4)by inserting
			 after paragraph (2) the following:
							
								(3)FundThe
				term Fund means the Vietnam Debt Repayment Fund established under
				section 207;
								;
				and
						(5)by inserting
			 after paragraph (4) the following:
							
								(5)SecretaryThe
				term Secretary means the Secretary of
				State.
								.
						(c)EstablishmentSection
			 204 of such Act is amended—
						(1)by inserting
			 , within the Bureau of Educational and Cultural Affairs of the
			 Department of State, after established; and
						(2)by striking
			 as an independent and all that follows through
			 Code.
						(d)Replacement of
			 Board of Directors With Advisory CommitteeSection 205 of such
			 Act is amended to read as follows:
						
							205.Vietnam
				Education Foundation Advisory Committee
								(a)Establishment
									(1)In
				generalThere shall be established a Vietnam Education Foundation
				Advisory Committee, which shall provide advice to the Secretary and the
				Assistant Secretary for Educational and Cultural Affairs regarding the
				Foundation’s activities.
									(2)MembershipThe
				Advisory Committee shall be composed of 7 members, of whom—
										(A)3 shall be
				appointed by the Secretary;
										(B)1 shall be
				appointed by the majority leader of the Senate;
										(C)1 shall be
				appointed by the minority leader of the Senate;
										(D)1 shall be
				appointed by the Speaker of the House of Representatives; and
										(E)1 shall be
				appointed by the minority leader of the House of Representatives.
										(3)Appointment of
				incumbent members of board of directorsMembers appointed to the
				Advisory Committee may include individuals who were members of the Board of
				Directors of the Foundation on the date immediately preceding the date on which
				the Advisory Committee was established.
									(b)SupervisionThe
				Foundation shall be subject to the supervision and direction of the Secretary,
				working through the Assistant Secretary for Educational and Cultural Affairs,
				and in consultation with the Advisory
				Committee.
								.
					(e)Fellowship
			 ProgramSection 206(a)(1)(A) of the Vietnam Education Foundation
			 Act of 2000 (22 U.S.C. 2452 note) is amended by striking technology, and
			 computer sciences and inserting academic computer science,
			 public policy, management, and other applied academic disciplines relevant to
			 Vietnam's development.
					(f)Vietnam Debt
			 Repayment FundSection 207 of such Act is amended—
						(1)in subsection
			 (a), by striking (in this subsection referred to as the
			 Fund); and
						(2)in subsection
			 (c)—
							(A)by striking
			 paragraphs (1) and (2) and inserting the following:
								
									(1)In
				generalDuring each of the fiscal years 2011 through 2018,
				$5,000,000 of the amounts in the Fund shall be available, in accordance with
				paragraph (2), for expenditure by—
										(A)the
				Foundation;
										(B)institutions of
				higher education (as defined in section 101(a) of the Higher Education Act of
				1965 (20 U.S.C. 1001(a))); and
										(C)not-for-profit
				organizations engaged in the promotion of institutional innovation in
				Vietnamese higher education.
										(2)DisbursementThe
				Secretary of the Treasury, upon the request of the Secretary, shall transfer
				amounts made available under paragraph (1) to—
										(A)the Foundation
				for the purpose of carrying out this title;
										(B)institutions of
				higher education selected by the Secretary for the purpose of establishing 1 or
				more academic institutions in Vietnam with graduate level programs in public
				policy, management, and related fields; and
										(C)not-for-profit
				organizations for the purpose of establishing a new, independent Vietnamese
				academic institution.
										;
				and
							(B)in paragraph (3),
			 by striking to the Foundation under paragraph (1) and inserting
			 under this subsection.
							(g)Appointment of
			 Executive DirectorSection 208(a) of such Act is amended—
						(1)in the subsection
			 heading, by striking by
			 board;
						(2)by striking
			 There and inserting the following:
							
								(1)In
				generalThere
								;
						(3)by striking
			 shall be appointed by the Board and inserting may be
			 appointed by the Secretary, in consultation with the Advisory
			 Committee,; and
						(4)by striking
			 The Executive Director shall be and all that follows and
			 inserting the following:
							
								(2)DutiesThe
				Executive Director—
									(A)shall be the
				Chief Executive Officer of the Foundation;
									(B)shall serve the
				Advisory Committee;
									(C)shall carry out
				the functions of the Foundation subject to the supervision and direction of the
				Secretary;
									(D)shall carry out
				such other functions, consistent with the provisions of this title as the
				Secretary may
				prescribe.
									.
						(h)Conforming
			 amendmentsThe Vietnam Education Foundation Act of 2000 (22
			 U.S.C. 2452 note) is amended—
						(1)in section
			 206(e), by striking Board and inserting
			 Secretary;
						(2)in section
			 207(d), by striking Board and inserting
			 Secretary;
						(3)in section
			 208(d), by striking Board and inserting
			 Secretary; and
						(4)in section
			 209—
							(A)in subsection
			 (a)(4), by striking a majority of the members of the Board and
			 inserting the Secretary; and
							(B)in subsection
			 (b), by striking Board and inserting
			 Secretary.
							(i)Mutual
			 Educational and Cultural Exchange Act of 1961Section 112(a) of
			 the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2460(a)) is
			 amended—
						(1)in the matter
			 preceding paragraph (1), by striking but not limited to;
						(2)in paragraph (8),
			 by striking and at the end;
						(3)in paragraph (9),
			 by striking the period at the end and inserting ; and;
			 and
						(4)by adding at the
			 end the following:
							
								(10)programs
				administered by the Vietnam Education
				Foundation.
								.
						(j)Transfer of
			 functions
						(1)In
			 generalAll functions and assets of the Vietnam Education
			 Foundation, as of the day before the date of the enactment of this Act, are
			 transferred to the Bureau of Educational and Cultural Affairs of the Department
			 of State.
						(2)PersonnelThe
			 Assistant Secretary for Educational and Cultural Affairs may hire—
							(A)personnel who
			 were employed by the Vietnam Education Foundation on the day before the date of
			 the enactment of this Act; and
							(B)such other
			 personnel as may be necessary to support the Foundation, in accordance with
			 part III of title 5, United States Code (5 U.S.C. 2101 et seq.).
							(k)Support for
			 institutional innovation in Vietnam
						(1)Grants
			 authorizedThe Secretary of State, acting through the Assistant
			 Secretary for Educational and Cultural Affairs, may award 1 or more grants, for
			 the purposes set forth in paragraph (2), to—
							(A)institutions of
			 higher education (as defined in section 101(a) of the Higher Education Act of
			 1965 (20 U.S.C. 1001(a))); and
							(B)not-for-profit
			 organizations engaged in the promotion of institutional innovation in
			 Vietnamese higher education.
							(2)Use of
			 fundsGrant funds awarded under paragraph (1) shall be used to
			 establish 1 or more academic institutions in Vietnam, with graduate level
			 programs in public policy, management, and related fields, that—
							(A)support the
			 equitable and sustainable socioeconomic development of Vietnam;
							(B)feature teaching
			 and research components;
							(C)promote the
			 development of institutional capacity and innovation in Vietnam;
							(D)operate according
			 to core principles of good governance; and
							(E)are autonomous
			 from the Government of Vietnam.
							(3)Application
							(A)In
			 generalEach institution of higher education and not-for-profit
			 organization desiring a grant under this subsection shall submit an application
			 to the Secretary of State at such time, in such manner, and accompanied by such
			 information as the Secretary may reasonably require.
							(B)Competitive
			 basisThe process for selecting grantees under this subsection
			 shall conform to—
								(i)the
			 requirements set forth under the Mutual Educational and Cultural Exchange Act
			 of 1961 (22 U.S.C. 2451); and
								(ii)established
			 Federal assistance award procedures of the Bureau of Educational and Cultural
			 Affairs of the Department of State.
								(4)Source of grant
			 fundsThe Secretary of State may use amounts from the Vietnam
			 Debt Repayment Fund made available under section 207(c) of the Vietnam
			 Education Foundation Act of 2000 (22 U.S.C. 2452 note) for grants authorized
			 under this subsection.
						(5)Annual
			 reportThe Secretary of State shall submit an annual report to
			 the Committee on Foreign Relations of the
			 Senate and the Committee on
			 Foreign Affairs of the House of Representatives that
			 summarizes the activities carried out under this subsection during the most
			 recent fiscal year.
						(l)Effective
			 dateThis section, and the
			 amendments made by this section, shall take effect on the date that is 90 days
			 after the date of the enactment of this Act.
					CConsular
			 Services and Related Matters
				141.Protections
			 for refugees
					(a)Adjustments of
			 status of refugeesSection 209 of the Immigration and Nationality
			 Act (8 U.S.C. 1159) is amended—
						(1)in subsection
			 (a)—
							(A)by amending
			 paragraph (1) to read as follows:
								
									(1)EligibilityAny
				alien who has been admitted to the United States under section 207 shall, at
				the end of the 1-year period described in subparagraph (B), be eligible for
				adjustment of status as an immigrant to the United States if—
										(A)the alien’s
				admission has not been terminated by the Secretary of Homeland Security or the
				Attorney General pursuant to such regulations as the Secretary or the Attorney
				General may prescribe;
										(B)the alien has
				been physically present in the United States for at least 1 year; and
										(C)the alien has not
				acquired permanent resident
				status.
										;
							(B)in paragraph (2),
			 by striking (2) Any alien who is found upon inspection and
			 examination and inserting (2)
			 Effect of
			 adjustment Any alien who is found; and
							(2)in subsection
			 (c), by adding at the end the following: An application for adjustment
			 under this section may be filed on or after the date that is 3 months before
			 the first date on which the applicant would be eligible for adjustment under
			 this section..
						(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 the date of the enactment of this Act.
					142.Signed
			 photograph requirement for visa applicationsSection 221(b) of the Immigration and
			 Nationality Act (8 U.S.C. 1201(b)) is amended by striking signed by
			 him.
				143.Electronic
			 transmission of domestic violence information to visa applicantsSection 833(a)(5)(A) of the Violence Against
			 Women and Department of Justice Reauthorization Act of 2005 (8 U.S.C.
			 1375a(a)(5)(A)) is amended by adding at the end the following:
					
						(iv)Subject to
				such regulations as the Secretary of State may prescribe, mailings required
				under this subsection may be transmitted by electronic means if an applicant
				consents to electronic
				service.
						.
				144.Video
			 conference interviews
					(a)Pilot
			 programThe Secretary of State may develop and conduct a 2-year
			 pilot program for the processing of tourist visas using secure remote
			 videoconferencing technology as a method for conducting visa interviews of
			 applicants. In developing the pilot program, the Secretary of State shall work
			 with other Federal agencies that use such secure communications to help ensure
			 security of the videoconferencing transmission and encryption.
					(b)Report
						(1)In
			 generalNot later than 1 year after initiating the pilot program
			 under subsection (a) and not later than 3 months after the end of the 2-year
			 period referred to in subsection (a), the Secretary of State shall submit a
			 report on such pilot program to the appropriate congressional
			 committees.
						(2)ContentsEach
			 report submitted under this subsection shall—
							(A)assess the
			 efficacy and security of using secure remote videoconferencing technology as a
			 method for conducting visa interviews of applicants, including any effect such
			 method may have on an interviewer’s ability to determine an applicant’s
			 credibility and uncover fraud; and
							(B)include
			 recommendations on whether or not the pilot program should be continued,
			 broadened, or modified.
							145.Visa
			 ineligibility for international child abductorsSection 212(a)(10)(C)(iii) of the
			 Immigration and Nationality Act (8 U.S.C. 1182(a)(10)(C)(iii)) is
			 amended—
					(1)in subclause (I),
			 by adding or at the end;
					(2)in subclause
			 (II), by striking ; or at the end and inserting a period;
			 and
					(3)by striking
			 subclause (III).
					IIOrganization
			 and Personnel of the Department of State
			AModernizing
			 the Department of State
				201.Conflict
			 prevention, mitigation, and resolution training
					(a)In
			 generalSection 708 of the Foreign Service Act of 1980 is amended
			 by adding at the end the following:
						
							(d)The Secretary
				of State shall ensure that members of the Service, before receiving assignments
				that require new and improved skills—
								(1)receive language,
				security, area, civilian-military roles, and other training that is necessary
				to successfully execute their responsibilities in their new assignments;
				and
								(2)have
				opportunities during their careers to obtain advanced education and training in
				academic and other relevant institutions in the United States and in other
				countries to increase the capacity of the Service to fulfill its
				mission.
								(e)The Secretary of
				State shall ensure that relevant officers of the Foreign Service deploying to
				areas undergoing significant conflict or considered to be at risk of
				significant conflict receive appropriate advanced training in conflict
				prevention, mitigation, and resolution, including an understanding of—
								(1)peace
				processes, negotiations, and decision-making;
								(2)patterns of
				escalation;
								(3)country- and
				region-specific issues, including resource allocation, as contributing factors
				to peace or conflict;
								(4)related
				civilian-military coordination and planning; and
								(5)how to function
				successfully when—
									(A)public order
				has been undermined by instability; or
									(B)there is no
				civil authority that can effectively provide public
				safety.
									.
					(b)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Secretary
			 shall submit a report to the appropriate congressional committees that
			 describes the efforts made by the Department of State to further expand and
			 facilitate conflict prevention, mitigation, and resolution training, in
			 accordance with section 703(e) of the Foreign Service Act of 1980, as added by
			 subsection (a).
					202.Mass
			 atrocities
					(a)Sense of
			 CongressIt is the sense of Congress that—
						(1)the maintenance
			 of global peace and security—
							(A)is in the
			 interest of the United States; and
							(B)is threatened by
			 acts of genocide and other mass atrocities against civilians;
							(2)several studies,
			 including Preventing Genocide: A Blueprint for U.S.
			 Policymakers, published in December 2008 by the Genocide Prevention
			 Task Force, which was co-chaired by former Secretary of State Madeleine
			 Albright and former Secretary of Defense William Cohen, offer recommendations
			 to improve United States capabilities to predict, detect, respond to, and
			 prevent mass atrocities; and
						(3)the enhanced
			 capacity to prevent and address such mass atrocities is in the humanitarian and
			 strategic interests of the United States.
						(b)Early warning
			 assessmentNot later than 1 year after the date of the enactment
			 of this Act, the Secretary of State shall submit, to the appropriate
			 congressional committees, an assessment of—
						(1)current methods
			 to monitor indicators of potential mass atrocities and to identify precursors
			 and patterns of escalation associated with such crimes against humanity;
						(2)capabilities to
			 provide early warnings to relevant agencies and appropriate congressional
			 committees to reduce the risk of mass atrocities against civilians; and
						(3)bilateral and
			 multilateral tools available to the United States and the international
			 community to mitigate the risk of mass atrocities against civilians.
						203.Crisis
			 response
					(a)Expansion of
			 personnel definitionThe
			 Reconstruction and Stabilization Civilian Management Act of 2008 (title XVI of
			 Public Law 110–417) is amended—
						(1)in section 1603 (22 U.S.C. 2734a note), by
			 amending paragraph (5) to read as follows:
							
								(5)PersonnelThe
				term personnel means—
									(A)individuals
				serving in any service described in section 2101 of title 5, United States
				Code, other than in the legislative or judicial branch;
									(B)individuals
				employed by personal services contract, including individuals employed pursuant
				to—
										(i)section 2(c) of
				the State Department Basic Authorities Act of 1956 (22 U.S.C. 2669(c));
				or
										(ii)section
				636(a)(3) of the Foreign Assistance Act of 1961 (22 U.S.C. 2396(a)(3));
										(C)individuals
				appointed under section 303 of the Foreign Service Act of 1980 (22 U.S.C.
				3943); and
									(D)locally employed
				staff who are employed by participating
				agencies.
									;
				and
						(2)in section
			 1606(b) (22 U.S.C. 2734a(b)), by inserting and to provide any related
			 support after assign personnel of such agency.
						(b)Department of
			 State organizationSection 62 of the State Department Basic
			 Authorities Act of 1956 (22 U.S.C. 2734) is amended by adding at the end the
			 following:
						
							(d)Exception to
				civil service provisions
								(1)In
				generalThe Secretary of State may—
									(A)select and
				appoint employees without regard to the provisions of title 5, United States
				Code, governing appointment in the competitive service; and
									(B)may fix the basic
				compensation of such employees without regard to chapter 51 and subchapter III
				of chapter 53 of such title 5.
									(2)DelegationThe
				Secretary of State may authorize the head of any agency to exercise the
				authority set forth in paragraph (1).
								(3)Defined
				termIn this subsection, the term employees means
				individuals who—
									(A)qualify as an
				employee (as defined in section 2105 of title 5, United States Code);
				and
									(B)are appointed on
				a time-limited basis solely to carry out reconstruction and stabilization
				activities in accordance with this
				section.
									.
					204.Embassy
			 design
					(a)FindingsCongress
			 makes the following findings:
						(1)Embassies—
							(A)are an important
			 reflection of American values, openness, ingenuity, and innovation;
							(B)should reflect
			 the best of United States design, architecture, sustainability, and technology;
			 and
							(C)should maintain
			 security as a top priority.
							(2)As the Honorable
			 Daniel Patrick Moynihan noted, and as President John F. Kennedy stated in his
			 address to the Massachusetts legislature on January 9, 1961, It should
			 be our object to meet the test of Pericles’ evocation to the Athenians … We do
			 not imitate—for we are a model to others..
						(3)In his seminal
			 memo entitled Guiding Principles for Federal Architecture,
			 Senator Moynihan laid out the following core principles:
							(A)The policy
			 shall be to provide requisite and adequate facilities in an architectural style
			 and form which is distinguished and which will reflect the dignity, enterprise,
			 vigor, and stability of the American National Government..
							(B)The
			 development of an official style must be avoided … The advice of distinguished
			 architects, as a rule, ought to be sought prior to the award of important
			 design contracts..
							(C)The choice
			 and development of the building site should be considered the first step of the
			 design process..
							(4)The principles
			 set forth in paragraph (3) provide the foundation for the Design Excellence
			 Program of the General Services Administration (GSA), which—
							(A)establishes
			 nationwide policies and procedures for selecting distinguished architects and
			 artists for GSA commissions; and
							(B)implements
			 rigorous review processes to produce facilities and civic artworks of
			 outstanding quality and value.
							(5)Section 401 of
			 the Energy Independence and Security Act of 2007 (Public Law 110–140) defines a
			 high performance building as a building that integrates and optimizes on
			 a life cycle basis all major high performance attributes, including energy
			 conservation, environment, safety, security, durability, accessibility,
			 cost-benefit, productivity, sustainability, functionality, and operational
			 considerations.
						(6)The 2009 report
			 by the American Institute of Architects entitled Design for Diplomacy:
			 New Embassies for the 21st Century states that there was
			 significant interest in developing an approach that would enable
			 architects and engineers to design embassies that reflected the unique needs of
			 a site at a foreign post..
						(7)In the 2007
			 Center for Strategic and International Studies report entitled The
			 Embassy of the Future, the Embassy of the Future Commission makes the
			 following statements:
							(A)The new
			 embassy facilities have in some places created the perception among some of a
			 fearful United States, retreating behind high walls and isolating itself from
			 the people it is trying to reach..
							(B)The
			 commission believes that it is important to meet security needs in ways that
			 reflect the new diplomatic job..
							(C)[S]etbacks,
			 barriers, and other security features can be designed in ways that integrate
			 security with the overall building design and surroundings..
							(b)Statement of
			 policyIt shall be the policy of the United States to adopt
			 design excellence as a mandate to advance a new generation of secure,
			 high-performance, sustainable embassies and diplomatic facilities in support of
			 United States diplomacy.
					(c)Sense of
			 Congress on colocation and security requirementsIt is the sense
			 of Congress that—
						(1)the Secretary of
			 State should consider placing United States Government personnel at locations
			 conducive to maximizing their use when assessing the necessity and efficiency
			 of colocating all United States Government personnel at a single site;
						(2)while cost
			 efficiency considerations may justify the consolidation of multiple Federal
			 departments and agencies in a single location, such a determination should not
			 be made without taking into account other crucial policy considerations;
						(3)the Secretary
			 should consider alternative location arrangements that do not affect the
			 strength and appropriateness of security arrangements for United States
			 Government personnel;
						(4)security
			 standards must remain uniformly high in all locations hosting United States
			 Government personnel;
						(5)the perimeter
			 distance requirement set forth under section 606(a)(3) of the Secure Embassy
			 Construction and Counterterrorism Act of 1999 (22 U.S.C. 4865(a)(3)) imposes a
			 uniform security standard for all diplomatic facilities regardless of country
			 context or specific security needs;
						(6)a more thoughtful
			 approach would tailor specific security requirements, such as perimeter
			 distance requirements, to particular security considerations in a given
			 country; and
						(7)while Congress
			 intends for every country with diplomatic representation to have a modern,
			 secure, safe, and functional facility, Congress recognizes the importance of
			 integrating security and cost with the long-term impact on the mission of the
			 Department of State.
						(d)Diplomatic
			 Facilities Task Force
						(1)In
			 generalThe Secretary of State shall establish a diplomatic
			 facilities task force (referred to in this subsection as the task
			 force) to—
							(A)review existing
			 regulations, standards, and procedures to implement paragraphs (2) and (3) of
			 section 606(a) of the Secure Embassy Construction and Counterterrorism Act of
			 1999 (22 U.S.C. 4865(a)); and
							(B)make appropriate
			 recommendations—
								(i)to
			 modify or revoke such regulations, standards, and procedures; and
								(ii)to
			 modify the regulations, standards, and procedures under such Act.
								(2)CompositionThe
			 task force shall be composed of 7 members, of whom—
							(A)3 shall be
			 appointed by the Secretary from among senior career professionals of the
			 Department of State with different personnel backgrounds, at least 2 of whom
			 shall be from the Foreign Service;
							(B)3 shall be
			 appointed by the Secretary, in consultation with the Senate, from among
			 professionals outside the United States Government with significant knowledge
			 and experience in construction and security issues; and
							(C)1 shall be
			 appointed by the Administrator of the Agency for International Development
			 (USAID) from among senior foreign service officers of USAID.
							(3)Deadline for
			 appointmentsAll members of the task force shall be appointed not
			 later than 60 days after the date of the enactment of this Act.
						(4)TerminationThe
			 task force shall terminate on the date on which the Secretary submits the
			 assessment required under subsection (c) to Congress.
						(e)Reports
						(1)Diplomatic
			 facilities task force recommendationsNot later than 1 year after
			 the date of the enactment of this Act, the Secretary of State shall submit a
			 report to the Committee on Foreign
			 Relations of the Senate and the
			 Committee on Foreign Affairs of the House of
			 Representatives that describes—
							(A)the
			 recommendations made by the diplomatic facilities task force under subsection
			 (e)(1)(B); and
							(B)the impact of
			 such recommendations on the operations of, and security standards for, United
			 States diplomatic facilities.
							(2)Government
			 accountability office reportNot later than 120 days after the
			 submission of the report under paragraph (1), the Comptroller General of the
			 United States shall submit a report to the appropriate congressional committees
			 that contains—
							(A)a review of, and
			 comments on, the recommendations made by the diplomatic facilities task force
			 under subsection (e)(1)(B); and
							(B)the Comptroller
			 General’s recommendations for improving the security standards at all United
			 States diplomatic facilities.
							205.Civilian
			 stabilization operationsSection 618 of the Foreign Assistance Act of
			 1961 (22 U.S.C. 2368) is amended—
					(1)in subsection (a), by striking (a)
			 Assistance.—; and
					(2)by striking subsection (b).
					206.Maintenance
			 cost sharing programSection
			 604(e)(1) of the Secure Embassy Construction and Counterterrorism Act of 1999
			 (22 U.S.C. 4865 note) is amended by striking providing new, and
			 inserting providing, maintaining, repairing, and
			 renovating.
				BForeign
			 Services overseas pay equity
				211.Short
			 titleThis subtitle may be
			 cited as the Foreign Service Overseas
			 Pay Equity Act of 2011.
				212.Overseas
			 comparability pay adjustment
					(a)Overseas
			 comparability pay adjustment
						(1)In
			 generalChapter 4 of title I of the Foreign Service Act of 1980
			 (22 U.S.C. 3961 et seq.) is amended by adding at the end the following:
							
								415.Overseas
				comparability pay adjustment
									(a)In
				generalA member of the Service who is designated class 1 or
				below for purposes of section 403 and whose official duty station is neither in
				the continental United States nor in a nonforeign area shall receive, in
				accordance with the phase-in schedule set forth in subsection (c), a
				locality-based comparability payment (stated as a percentage) equal to the
				locality-based comparability payment (stated as a percentage) that would be
				provided under section 5304 of title 5, United States Code, if such member’s
				official duty station were in the District of Columbia.
									(b)Treatment
				as basic payThe amount of any locality-based comparability
				payment payable to a member of the Service under this section—
										(1)shall be
				considered a part of the basic pay of such member for the purposes described
				in—
											(A)section
				5304(c)(2)(A) of title 5, United States Code; and
											(B)chapter 8 of
				this Act; and
											(2)shall be
				subject to any limitations on pay applicable to locality-based comparability
				payments under section 5304 of title 5, United States Code.
										(c)Phase-InThe
				locality-based comparability payment payable to a member of the Service under
				this section—
										(1)during the
				period beginning on the first day of the first full pay period that is 90 days
				after the date of the enactment of this subsection, and ending on the last day
				of the last pay period in fiscal year 2009, shall be up to 33.33 percent of the
				payment which would otherwise apply under subsection (a);
										(2)during the
				period beginning on the first day of the first pay period in fiscal year 2010
				and ending on the last day of the last pay period in fiscal year 2011, shall be
				up to 66.67 percent of the payment which would otherwise apply under subsection
				(a); and
										(3)beginning on
				the first day of the first pay period in fiscal year 2012, shall be equal to
				the payment determined under subsection (a).
										(d)Nonforeign
				area definedIn this section, the term nonforeign
				area means one of the areas listed in section 591.205 of title 5, Code
				of Federal
				Regulations.
									.
						(2)Conforming
			 amendmentThe table of contents under section 2 of the Foreign
			 Service Act of 1980 (22 U.S.C. 3901 et seq.) is amended by inserting after the
			 item relating to section 414 the following:
							
								Sec. 415. Overseas
				comparability pay adjustment..
							
						(b)Conforming
			 amendments relating to the foreign service retirement systems
						(1)Contributions
			 to the fund
							(A)In
			 generalSection 805(a) of the Foreign Service Act of 1980 (22
			 U.S.C. 4045(a)) is amended—
								(i)in paragraph
			 (1)—
									(I)by striking
			 7.25 percent and inserting 7 percent; and
									(II)by striking
			 The contribution by the employing agency and all that follows
			 through and shall be made and inserting An equal amount
			 shall be contributed by the employing agency;
									(ii)in paragraph
			 (2)—
									(I)in
			 subparagraph (A), by striking , plus an amount equal to .25 percent of
			 basic pay; and
									(II)in
			 subparagraph (B), by striking , plus an amount equal to .25 percent of
			 basic pay; and
									(iii)in
			 paragraph (3), by striking , plus .25 percent.
								(B)Effective
			 dateThe amendments made by subparagraph (A) shall take effect on
			 the first day of the first pay period beginning on or after October 1, 2012 (or
			 during any portion of such pay period).
							(2)Computation
			 of annuitiesSection 806(a)(9) of the Foreign Service Act of 1980
			 (22 U.S.C. 4046(a)(9)) is amended by striking is outside the continental
			 United States shall and inserting was outside the continental
			 United States during the period beginning on December 29, 2002, and ending on
			 the day before the first day of the first pay period beginning on or after
			 October 1, 2011, shall, to the extent that such computation is based on the
			 basic salary or basic pay of such member while the member was outside the
			 United States,.
						(3)Entitlement
			 to annuitySection 855(a)(3) of the Foreign Service Act of 1980
			 (22 U.S.C. 4071d(a)(3)) is amended—
							(A)by striking
			 section 8414 and inserting section 8415;
			 and
							(B)by striking
			 is outside the continental United States shall and inserting
			 was outside the continental United States during the period beginning on
			 December 29, 2002, and ending on the day before the first day of the first pay
			 period beginning on or after October 1, 2012 (or during any portion of such pay
			 period), shall, to the extent that such computation is based on the basic
			 salary or basic pay of such member while the member was outside the United
			 States,.
							(4)Deductions
			 and withholdings from paySection 856(a)(2) of such Act (22
			 U.S.C. 4071e(a)(2)) is amended to read as follows:
							
								(2)The applicable percentage specified
				in this paragraph shall be as follows:
									
										
											
												PercentageTime Period
												
											
											
												7.5Before January 1, 1999.
												
												7.75January 1, 1999, to December 31,
						1999.
												
												7.9January 1, 2000, to December 31,
						2000.
												
												7.55January 11, 2003, to the day before the
						first day of the first pay period beginning on or after October 1,
						2012.
												
												7.5Beginning on the first day of the first pay
						period beginning on or after October 1, 2012.
												
											
										
								.
						(c)Reporting
			 requirementNot later than October 1, 2012, the Secretary of
			 State shall submit a report to the Committee on Foreign Relations of the
			 Senate, the Committee on
			 Homeland Security and Governmental Affairs of the Senate, the
			 Committee on Foreign Affairs of the House of
			 Representatives, and the Committee on Oversight and Government Reform of the House of
			 Representatives that includes—
						(1)an assessment
			 of all allowances provided to members of the Foreign Service under—
							(A)the Foreign
			 Service Act of 1980; or
							(B)title 5,
			 United States Code; and
							(2)an
			 explanation of how such allowances have been, or will be, affected by the
			 amendments to the Foreign Service Act of 1980 made under this Act.
						COther
			 organization and personnel matters
				221.Death
			 gratuitySection 413(a) of the
			 Foreign Service Act of 1980 (22 U.S.C. 3973(a)) is amended by striking
			 at the time of death. and inserting at level II of the
			 Executive Schedule under section 5313 of title 5, United States Code, at the
			 time of death except that for employees compensated under a local compensation
			 plan established under section 408, the amount of such gratuity shall be equal
			 to the greater of 1 year’s salary at the time of death or 1 year’s basic salary
			 at the highest step of the highest grade on the local compensation plan from
			 which the employee was being paid at the time of death..
				222.Expansion
			 and extension of annuitant waiver for response readiness corps
					(a)Amendments
			 to State Department Basic Authorities Act of 1956Section 61(a)
			 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2733(a)) is
			 amended—
						(1)in paragraph
			 (1), by striking or to posts vacated and inserting , to
			 positions in the Response Readiness Corps, or to posts vacated;
			 and
						(2)in paragraph
			 (2), by striking 2010 and inserting 2012.
						(b)Amendments
			 to Foreign Assistance Act of 1961Section 625(j)(1) of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2385(j)(1)) is amended—
						(1)in
			 subparagraph (A), by striking or to posts vacated and inserting
			 , to positions in the Response Readiness Corps, or to posts
			 vacated; and
						(2)in
			 subparagraph (B), by striking 2010 and inserting
			 2012.
						223.Locally
			 employed staff
					(a)FindingsBased
			 on information obtained from the April 2009 report from the Office of the
			 Inspector General of the Department of State and the Broadcasting Board of
			 Governors entitled Review of Locally Employed Staff Compensation
			 Issues (Report Number ISP–I–09–44), Congress makes the following
			 findings:
						(1)United States
			 embassies and consulates worldwide retain over 51,000 locally employed staff
			 under local compensation plans in about 170 overseas missions. The U.S.
			 is falling behind in providing a competitive compensation package for locally
			 employed staff that is commensurate with their experience, technical skills,
			 and responsibilities..
						(2)The ability
			 of United States overseas missions to retain locally employed staff and to
			 recruit new, qualified staff is vital to the success of those missions.
						(3)To address
			 differences in the skill levels required for different categories of locally
			 employed staff positions, the Inspector General’s report recommended that
			 separate data and separate scales should be established for certain
			 types of employees.
						(4)The current
			 locally employed staff compensation review process requires improvement,
			 including increasing transparency and interagency involvement, reducing
			 disparities between the salary and budget cycles, and improving the use of
			 outmoded and cumbersome communication technology.
						(b)Review
						(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, and not less than every 5 years thereafter, the Secretary of State
			 shall—
							(A)review salary
			 and compensation guidelines for overseas, locally employed staff of the
			 Department of State;
							(B)review—
								(i)whether the
			 United States is falling behind in providing a competitive compensation package
			 for locally employed staff that is commensurate with their experience,
			 technical skills, and responsibilities; and
								(ii)the
			 implications for providing average salary increases that are approximately 60
			 percent of prevailing practice;
								(C)provide
			 recommendations on how to recruit new, qualified staff; and
							(D)provide
			 recommendations for separate data and a separate pay scale for highly skilled
			 and trained professional positions.
							(2)Compensation
			 databaseNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of State shall establish a comprehensive database
			 for salary and compensation information for such staff, as recommended by the
			 Office of Inspector General in the report referred to in subsection (a).
						(3)Pay scales
			 for locally employed professionalsThe review conducted under
			 paragraph (1)(A) shall include a summary of efforts to address pay scales for
			 locally employed staff to ensure adequate compensation for professional level
			 positions, such as medical officers, laboratory management, public health
			 information technology positions, and other highly skilled positions.
						(c)GuidelinesNot
			 later than 90 days after the date of the enactment of this Act, the Secretary
			 of State shall consult with appropriate congressional committees on proposed
			 guidelines for awards, pay scales, and compensation of overseas, locally
			 employed staff of the Department of State, including compensation for loss of
			 life while on duty.
					(d)Locally
			 employed staff definedIn this section, the term locally
			 employed staff means employees compensated under local compensation
			 plans established under section 408 of the Foreign Service Act of 1980 (22
			 U.S.C. 3968).
					224.Foreign
			 relations exchange programsTitle I of the State Department Basic
			 Authorities Act of 1956 (22 U.S.C. 2651a et seq.) is amended by adding at the
			 end the following:
					
						63.Foreign
				relations exchange programs
							(a)In
				generalThe Secretary may establish exchange programs under which
				officers or employees of the Department of State, including individuals
				appointed under title 5, United States Code, and members of the Foreign
				Service, may be assigned, for a period not to exceed 1 year, to a position with
				any foreign government or international entity that permits an employee to be
				assigned to a position with the Department of State.
							(b)Salary and
				benefits
								(1)Foreign
				service membersDuring a period in which a member of the Foreign
				Service is participating in an exchange program authorized under subsection
				(a), such member shall be entitled to the salary and benefits to which such
				member would be entitled if such member were assigned to an agency,
				international organization, or other body under section 503 of the Foreign
				Service Act of 1980 (22 U.S.C. 3983).
								(2)DetaileesAn
				employee of the Department of State (other than a member of the Foreign Service
				participating in an exchange program authorized under subsection (a)) shall be
				treated in all respects as if detailed to an international organization under
				section 3343(b) of title 5, United States Code. The salary of such employee
				shall be the higher of the salary that the employee would receive but for the
				assignment under this section or the salary of the position to which the
				employee is assigned.
								(3)PaymentThe
				salary and benefits of an employee of a foreign government or international
				entity participating in a program established under this section shall be paid
				by such government or entity during the period in which such employee is
				participating in the program, and shall not be reimbursed by the Department of
				State.
								(c)Nonreciprocal
				assignmentsThe Secretary may authorize a nonreciprocal
				assignment of personnel pursuant to this section, with or without reimbursement
				from the foreign government or international entity for all or part of the
				salary and other expenses payable during the assignment, if such assignment is
				in the interests of the United States.
							(d)Rule of
				constructionNothing in this section may be construed to
				authorize the appointment as an officer or employee of the United States
				of—
								(1)an individual
				whose allegiance is to any country, government, or foreign or international
				entity other than the United States; or
								(2)an individual
				who has not met the requirements of sections 3331, 3332, 3333, and 7311 of
				title 5, United States Code, and any other provision of law concerning
				eligibility for appointment, and continuation of employment, as an officer or
				employee of the United
				States.
								.
				225.Enhanced
			 personnel authorities for the Inspector General of the Department of
			 State
					(a)DefinitionsIn
			 this section:
						(1)AnnuitantThe
			 term annuitant means an individual who, based on the service of
			 such individual, is entitled to benefits under a retirement system for
			 Government employees.
						(2)Government
			 employeeThe term Government employee has the
			 meaning given the term employee in section 2105(a) of title 5,
			 United States Code.
						(3)Inspector
			 generalThe term Inspector General means the
			 Inspector General of the Department of State.
						(4)OfficeThe
			 term Office means the Office of Inspector General of the
			 Department of State.
						(b)Provisions
			 relating to reemployed annuitants
						(1)Waiver
			 authoritySubject to the conditions set forth in paragraph (3),
			 the Inspector General may waive the application of any provision of law set
			 forth in paragraph (2) on behalf of any reemployed annuitant serving in a
			 position within the Office.
						(2)ProvisionsThe
			 provisions of law set forth in this paragraph are—
							(A)subsections
			 (a) through (d) of section 8344 of title 5, United States Code;
							(B)subsections
			 (a) through (e) of section 8468 of title 5, United States Code;
							(C)subsections
			 (a) through (d) of section 824 of the Foreign Service Act of 1980 (22 U.S.C.
			 4064); and
							(D)any other
			 similar provision of law, as identified by the Inspector General in
			 regulations.
							(3)ConditionsWaiver
			 authority under this subsection may be exercised only—
							(A)on a
			 case-by-case basis; and
							(B)if, and for
			 so long as, such waiver—
								(i)is necessary
			 due to—
									(I)difficulty in
			 the recruitment or retention of a qualified employee for the position involved;
			 or
									(II)a temporary
			 emergency hiring need; and
									(ii)does not
			 cause the number of employees within the Office who are exempted from 1 or more
			 of the provisions of law set forth in paragraph (2) (whether pursuant to a
			 waiver under this subsection or otherwise) to exceed, as of any given date, 25
			 percent of the total workforce of the Office, determined on a full-time
			 equivalent basis.
								(4)Other
			 authorities not affectedThe authority under this subsection is
			 in addition to any other authority available to the Inspector General to engage
			 individuals as reemployed annuitants.
						(5)Rule of
			 constructionNothing in this subsection may be construed to
			 permit or require that any reemployed annuitant benefitting from a waiver of a
			 provision of law set forth in paragraph (2) be treated as a Government employee
			 for purposes of the retirement system to which such provision relates.
						(c)Provisions
			 relating to contracts for personal services
						(1)In
			 generalThe Inspector General may contract with United States
			 citizens for personal services to facilitate and support the Office’s oversight
			 of programs and operations. Such citizens shall not, by virtue of any such
			 contract, be considered to be Government employees for purposes of any law
			 administered, in whole or in part, by the Office of Personnel
			 Management.
						(2)Relation to
			 other lawsExcept as provided in paragraph (2), this subsection
			 shall not affect any determination as to whether an individual performing
			 services pursuant to any contract under this subsection is a Government
			 employee for purposes of any law of the United States. The Secretary of State
			 may determine the applicability, with respect to any such individual, of any
			 law administered, in whole or in part, by the Secretary.
						(3)ConditionsThe
			 Inspector General may not enter into a personal services contract under this
			 subsection unless—
							(A)in the
			 judgment of the Inspector General, personnel resources of the Office would
			 otherwise be insufficient;
							(B)the contract
			 is for a term of 2 years or less, unless the Inspector General determines that
			 exceptional circumstances justify an extension of not longer than 1 additional
			 year; and
							(C)not more than
			 15 percent of the workforce of the Office, as of any given date, consists of
			 individuals serving under personal services contracts (whether entered into
			 under this subsection or otherwise), determined on a full-time equivalent
			 basis.
							(4)Other
			 authorities not affectedThe authority under this subsection is
			 in addition to any other authority available to the Inspector General to engage
			 individuals under a personal services contract.
						(d)ReportIn
			 the Office of Inspector General’s semiannual report to Congress, the Inspector
			 General shall include information on the hiring of annuitants under this
			 section and the rationale for such hiring.
					226.Amendment
			 to the Foreign Service Act of 1980Section 209 of the Foreign Service Act of
			 1980 (22 U.S.C. 3929) is amended—
					(1)in subsection
			 (c), by striking paragraph (5); and
					(2)in subsection
			 (d)(2)—
						(A)in
			 subparagraph (D), by adding and at the end;
						(B)in
			 subparagraph (E), by striking ; and and inserting a period;
			 and
						(C)by striking
			 subparagraph (F).
						227.Office for
			 Global Women’s Issues
					(a)Establishment
						(1)In
			 generalThere is established, in the Office of the Secretary of
			 State, the Office for Global Women’s Issues (referred to in this section as the
			 Office).
						(2)StaffThe
			 Secretary of State may assign appropriate staff with relevant technical and
			 operational expertise to the Office to carry out the purposes of this
			 section.
						(b)Ambassador-at-Large
			 for Global Women’s IssuesThe Office shall be headed by an
			 Ambassador-at-Large for Global Women’s Issues (referred to in this section as
			 the Ambassador), who—
						(1)shall be
			 appointed by the President, by and with the advice and consent of the
			 Senate;
						(2)shall report
			 directly to the Secretary of State; and
						(3)shall have the
			 rank and status of Ambassador-at-Large.
						(c)Duties
						(1)In
			 generalThe Ambassador is authorized to—
							(A)coordinate and
			 advise on activities, policies, programs, and funding of relevant bureaus and
			 offices of the Department of State, which relate to—
								(i)gender
			 integration;
								(ii)women’s and
			 girls’ economic, social, and legal development, protection, and improvement in
			 role and status in societies; and
								(iii)prevention and
			 response to violence against women and girls, including child marriage and
			 forced marriage;
								(B)promote and
			 advance the full integration of gender analysis into the programs, structures,
			 processes, and capacities of the Department of State and other Federal
			 Government agencies conducting international programs;
							(C)work with
			 relevant offices of the Department of State to promote the collection,
			 retention, and analysis of data on programs and activities of the
			 Department—
								(i)to
			 integrate gender into its policies and programs;
								(ii)regarding the
			 protection and economic, social, and legal development of women and
			 girls;
								(iii)to improve the
			 role and status of women and girls in societies; and
								(iv)to
			 prevent and respond to violence against women and girls, including child
			 marriage and forced marriage; and
								(D)design, support,
			 and implement relevant activities and programs regarding international girls’
			 and women’s issues, in coordination with relevant bureaus and offices of the
			 Department of State.
							(2)Coordinating
			 roleThe Ambassador is authorized to—
							(A)advise and
			 coordinate with relevant Executive Branch agencies engaged in international
			 women’s policies and programs, including the Department of Justice, the
			 Department of Labor, the Department of Education, the Department of Health and
			 Human Services, the Department of Agriculture, the Department of Defense, the
			 Department of Commerce, the United States Agency for International Development,
			 and the Millennium Challenge Corporation, on policies, programs, and funding of
			 such agencies relating to women’s issues in their international programs and
			 policies; and
							(B)work with the
			 relevant Executive Branch agencies described in subparagraph (A) to compile and
			 make public comprehensive information about international programs of the
			 United States Government relating to—
								(i)the
			 economic, social, and legal development of women and girls;
								(ii)the protection
			 of women and girls;
								(iii)the improvement
			 of the role and status of women and girls in societies;
								(iv)the prevention
			 of, and response to, violence against women and girls, including child marriage
			 and forced marriage; and
								(v)the
			 outcomes and effectiveness of such programs.
								(3)Diplomatic
			 representationSubject to the direction of the President and the
			 Secretary of State, the Ambassador is authorized to represent the United States
			 in matters relevant to the status of women internationally.
						(d)Interagency
			 cooperation
						(1)AuthorizationThe Ambassador is authorized—
							(A)to provide advice and guidance, as
			 appropriate, to the Federal Government agencies described in subsection
			 (c)(2)(A); and
							(B)on behalf of the Secretary of State, to
			 convene periodic meetings with other Federal Government agencies to enhance and
			 ensure effective coordination of policies, programs, and resources regarding
			 critical issues related to international women’s status and development.
							(2)Sense of the
			 senateIt is the sense of the
			 Senate that the heads of the relevant Federal Government agencies described in
			 subsection (c)(2)(A) should ensure effective implementation and coordination of
			 all international women’s policies and programs by sharing information with the
			 Office on programs described in subsection (c)(2)(B) on an annual basis.
						(e)Congressional
			 briefingsNot later than 6
			 months after the date of the enactment of this Act, and annually thereafter,
			 the Ambassador shall brief Congress on the integration of gender considerations
			 into its strategies, programming, and associated outcomes, and interagency
			 cooperation.
					(f)Statement of
			 policyThe United States Government remains committed to programs
			 that seek to eliminate sex-selective abortion, coercive abortion, and
			 involuntary sterilization.
					(g)Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as may be necessary for each of the
			 fiscal years 2012 through 2016 to carry out the activities authorized under
			 this section.
					228.United States
			 Agency for International Development Women’s Development Advisor
					(a)Establishment
						(1)In
			 generalThere is established, within the Office of the
			 Administrator of the United States Agency for International Development
			 (referred to in this section as USAID), the Senior Coordinator
			 for Gender Equality and Women’s Empowerment (referred to in this section as the
			 Coordinator). The USAID Administrator may assign appropriate
			 staff with relevant technical and operational expertise to the Coordinator as
			 may be needed to assist the Coordinator in carrying out the purposes of this
			 section.
						(2)Support
			 staffThe Office of Gender Equality and Women’s Empowerment shall
			 report programmatically to the Coordinator. A Senior Gender Advisor shall be
			 appointed within the Policy, Planning, and Learning Bureau to help provide
			 internal policy guidance and oversight ensuring gender integration throughout
			 the USAID. The USAID Administrator may assign additional staff with technical
			 and operational expertise to assist the Senior Gender Advisor in carrying out
			 the purposes of this section.
						(b)Duties
						(1)In
			 generalThe Coordinator is authorized—
							(A)to participate in
			 high level strategic policy, planning, operations, and evaluations throughout
			 all regional and functional disciplines of USAID;
							(B)to coordinate and
			 advise USAID efforts to integrate gender in foreign assistance design,
			 strategy, and programs;
							(C)to help shape
			 efforts to promote gender equality and women’s empowerment, including—
								(i)programs
			 promoting gender integration;
								(ii)women’s and
			 girls’ economic, social, and legal advancement and protection; and
								(iii)efforts to
			 combat sexual and gender-based violence; and
								(D)to collect and
			 make publicly available data and analysis on gender integration activities,
			 women’s development, and strategies for gender-based violence prevention and
			 response, in accordance with agency-wide mechanisms for data collection,
			 monitoring, and evaluation.
							(2)Diplomatic
			 representationSubject to the direction of the President and the
			 USAID Administrator, the Coordinator is authorized to represent the United
			 States in matters relevant to the status of women internationally.
						(c)Congressional
			 briefingsNot later than 6 months after the date of the enactment
			 of this Act, and annually thereafter, the USAID Administrator or the
			 Coordinator shall provide information to Congress that describes the status of
			 efforts to integrate attention to gender, women's development, and gender-based
			 violence prevention and response into USAID strategies, programming, and
			 associated outcomes.
					229.Home
			 leave
					(a)Home leave
			 travel for family membersSection 901(2) of the Foreign Service Act
			 of 1980 (22 U.S.C. 4081(2)) is amended to read as follows:
						
							(2)authorized or
				required home leave, including optional home leave travel, in an amount that
				does not exceed the cost, per person, of the member of the Service, by—
								(A)family members
				residing at the employee’s post of assignment; and
								(B)family members
				residing at other authorized locations because they are prevented by official
				order from residing at
				post;
								.
					(b)Home leave
			 technical amendmentSection 903(a) of the Foreign Service Act of
			 1980 (22 U.S.C. 4083(a)) is amended by striking 18 months of continuous
			 service abroad and inserting 12 months of continuous service
			 abroad (or after a shorter period of such service if the member’s assignment is
			 terminated for the convenience of the Service).
					230.Training
			 support servicesSection
			 704(a)(4)(B) of the Foreign Service Act of 1980 (22 U.S.C. 4024(a)(4)(B)) is
			 amended—
					(1)by inserting education and training
			 specialists, including after to serve as; and
					(2)by striking other academic and
			 training specialists and inserting other specialists who perform
			 work directly relating to the design, delivery, oversight, or coordination of
			 training delivered by the institution.
					231.Extension of
			 passport surchargeSection
			 1(b) of the Passport Act of June 4, 1920 (22 U.S.C. 214(b)) is amended—
					(1)by striking paragraph (2); and
					(2)by redesignating
			 paragraph (3) as paragraph (2).
					232.Border
			 crossing card fee for minorsSection 410(a)(1)(A) of the Department of
			 State and Related Agencies Appropriations Act, 1999 (title IV of division A of
			 Public Law 105–277) is amended by striking a fee of $13 and
			 inserting a fee equal to 1/2 of the fee that would
			 otherwise apply for processing a machine readable combined border crossing
			 identification card and nonimmigrant visa.
				IIIInternational
			 organizations
			301.Promoting
			 assignments to international organizations
				(a)Sense of
			 congressIt is the sense of Congress that the Secretary
			 should—
					(1)ensure that
			 the Department of State is able to appropriately staff United States missions
			 both within the United States and abroad that are dedicated to representing the
			 United States to international organizations and multilateral institutions,
			 including missions in New York, Brussels, Geneva, Rome, Montreal, Nairobi,
			 Vienna, and Paris;
					(2)train persons
			 with the specialized skills that are necessary to become experts in
			 multilateral diplomacy in order to fill the many positions in the United States
			 and abroad that are dedicated to this specialty; and
					(3)consider as a
			 factor for promotions whether a member of the Foreign Service has served in a
			 position whose primary responsibility is to formulate policy toward, or
			 represent the United States at, an international organization, a multilateral
			 institution, or a broad-based multilateral negotiation of an international
			 instrument.
					302.Synchronization
			 of United States contributions to international organizationsIn accordance with section 404 of the
			 Foreign Relations Authorization Act of 2003 (Public Law 107–228; 116 Stat.
			 1389), there are authorized to be appropriated such sums as may be necessary
			 for the synchronization of United States contributions to international
			 organizations.
			303.Peacekeeping
			 contributionsSection
			 404(b)(2)(B) of the Foreign Relations Authorization Act, Fiscal Years 1994 and
			 1995 (Public Law 103–236; 22 U.S.C. 287e note), is amended by adding at the end
			 the following:
				
					(vi)For
				assessments made during calendar year 2011 and thereafter, 27.5
				percent.
					.
			304.United
			 States participation in the Inter-Parliamentary Union
				(a)In
			 generalNotwithstanding section 2503 of the Foreign Affairs
			 Reform and Restructuring Act of 1998 (division G of Public Law 105–277; 22
			 U.S.C. 276 note), the Secretary of State is authorized—
					(1)to facilitate
			 the readmission and participation of the United States in the
			 Inter-Parliamentary Union; and
					(2)to pay
			 expenses to meet the annual obligations of membership in the
			 Inter-Parliamentary Union, in accordance with the assessments determined by the
			 Governing Council.
					(b)RepresentationNotwithstanding
			 section 2503 of the Foreign Affairs Reform and Restructuring Act of 1998
			 (division G of Public Law 105–277; 22 U.S.C. 276 note), the majority leader of
			 the Senate, in consultation with the minority leader of the Senate, and the
			 Speaker of the House of Representatives, in consultation with the minority
			 leader of the House of Representatives, are authorized to designate Members of
			 Congress to serve as delegates to the Assembly of the Inter-Parliamentary
			 Union.
				305.Provision of
			 living quarters and allowances to the United States Representatives to the
			 United NationsSection 9 of
			 the United Nations Participation Act of 1945 (22 U.S.C. 287e–1) is amended to
			 read as follows:
				
					9.(a)The Secretary of State, under such
				regulations as the Secretary shall prescribe, and notwithstanding subsections
				(a) and (b) of section 3324 of title 31, United States Code, and section 5536
				of title 5, United States Code, may—
							(1)make available,
				to the Permanent Representative of the United States to the United Nations and
				the Deputy Permanent Representative of the United States to the United
				Nations—
								(A)living quarters
				leased or rented by the United States for a period not longer than 10 years;
				and
								(B)allowances for
				unusual expenses incident to the operation and maintenance of such living
				quarters that are similar to expenses authorized under section 5913 of title 5,
				United States Code;
								(2)make available
				living quarters in New York leased or rented by the United States for—
								(A)a period not
				longer than 10 years to other United States representatives to the United
				Nations and to not more than 2 employees who serve at the pleasure of the
				Permanent Representative of the United States to the United Nations; and
								(B)a period not
				longer than 5 years to not more than 35 members of the Foreign Service assigned
				to the United States Mission to the United Nations; and
								(3)provide an
				allowance, as the Secretary considers appropriate, to each Delegate and
				Alternate Delegate of the United States to any session of the General Assembly
				of the United Nations who is not a permanent member of the staff of the United
				States Mission to the United Nations, in order to compensate each such Delegate
				or Alternate Delegate for necessary housing and subsistence expenses with
				respect to attending any such session.
							(b)The Secretary of
				State may not make available living quarters or allowances under subsection (a)
				to an employee who is occupying living quarters that are owned by such
				employee.
						(c)Living quarters
				and allowances provided under subsection (a) shall be considered for all
				purposes as authorized under—
							(1)chapter 9 of
				title I of the Foreign Service Act of 1980 (22 U.S.C. 4081 et seq.); and
							(2)section 5913 of
				title 5, United States Code.
							(d)The Inspector
				General of the Department of State shall—
							(1)periodically
				review the administration of this section to achieve cost savings; and
							(2)develop
				appropriate recommendations for the Secretary of State regarding the
				administration of this
				section.
							.
			306.Recruitment
			 and retention of United States citizens in international organizations
				(a)In
			 generalThe Secretary shall continue efforts to increase the
			 number of qualified United States citizens employed by the United Nations and
			 by other international organizations.
				(b)Duties of the
			 SecretaryNot later than 90 days after the date of the enactment
			 of this Act, the Secretary—
					(1)shall develop,
			 recruit, and maintain a roster of qualified United States candidates for
			 professional positions and senior positions at the United Nations and other
			 international organizations, including those related to United Nations
			 peacekeeping operations;
					(2)shall designate
			 an employee of the Department of State—
						(A)to closely
			 monitor job openings at the United Nations and other international
			 organizations; and
						(B)to connect those
			 job openings with United States citizens listed on the roster described in
			 paragraph (1) or through other mechanisms;
						(3)should establish
			 a program that sponsors Junior Professional Officers and Associate Expert
			 positions, similar to the support provided to such positions by Austria,
			 Canada, Switzerland, and the United Kingdom; and
					(4)shall update, as
			 appropriate, reports to the appropriate congressional committees that describe
			 the measures being taken by the Department of State to facilitate the
			 recruitment of qualified United States citizens for employment at the United
			 Nations and other international organizations.
					(c)Duties of the
			 Secretary of the TreasuryNot later than 90 days after the date
			 of the enactment of this Act, the Secretary of the Treasury, in consultation
			 with the Secretary of State, shall—
					(1)develop, recruit,
			 and maintain a roster of qualified United States candidates for professional
			 positions and senior positions at international financial institutions
			 (referred to in this subsection as IFIs), including the World
			 Bank, the International Monetary Fund, and other regional development
			 banks;
					(2)designate an
			 employee of the Department of the Treasury or the Department of State—
						(A)to closely
			 monitor job openings at IFIs;
						(B)to provide public
			 notice of these openings, to the extent possible; and
						(C)to connect such
			 job openings with United States citizens who are listed on the roster described
			 in paragraph (1) or who are otherwise eligible;
						(3)update, as
			 appropriate, reports to the appropriate congressional committees that describe
			 the measures being taken by the Department of the Treasury and the Department
			 of State to facilitate the recruitment of qualified United States citizens for
			 employment at IFIs; and
					(4)coordinate with
			 the employee designated in paragraph (2) to facilitate awareness of openings at
			 international organizations and IFIs.
					307.United States
			 membership in the International Renewable Energy Agency
				(a)In
			 generalThe President is authorized—
					(1)to accept the
			 terms and conditions of the Statute of the International Renewable Energy
			 Agency (referred to in this section as the Agency); and
					(2)to maintain
			 membership of the United States in the Agency.
					(b)Payments of
			 assessed contributionsFor fiscal year 2012 and each fiscal year
			 thereafter, United States assessed contributions to the Agency may be paid from
			 amounts appropriated under the heading Contributions to International
			 Organizations.
				IVMiscellaneous
			 provisions
			401.Limitation
			 on assistance to governments of countries in default
				(a)Foreign
			 Assistance Act of 1961Section 620(q) of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2370(q)) is amended—
					(1)by striking
			 any country and inserting the government of any
			 country;
					(2)by striking
			 such country each place it appears and inserting such
			 government; and
					(3)by striking
			 six calendar months and inserting 1 year.
					(b)Arms Export
			 Control ActChapter 4 of the Arms Export Control Act (22 U.S.C.
			 2791 et seq.), is amended—
					(1)by
			 redesignating section 47 as section 48; and
					(2)by inserting
			 after section 46 the following:
						
							47.Limitation
				on assistance to governments of countries in defaultNo assistance may be furnished under section
				23 of this Act to the government of any country which is in default, during a
				period exceeding 1 year, in payment to the United States of principal or
				interest on any loan made to the government of such country under this Act,
				unless—
								(1)such government meets its obligations under
				the loan; or
								(2)the President—
									(A)determines that assistance to such country
				is in the national interest of the United States; and
									(B)notifies the Speaker of the House of
				Representatives and the Committee on Foreign Relations of the Senate of such
				determination.
									.
					402.Increased
			 authority to provide assistance for law enforcement forces
				(a)Police
			 trainingSection 660 of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2420) is amended—
					(1)in subsection
			 (b)—
						(A)in paragraph
			 (4), by striking or at the end;
						(B)in paragraph
			 (6), by striking , and the provision of professional and all
			 that follows through the semicolon at the end and inserting , including
			 any regional, district, municipal, or other subnational entity emerging from
			 instability;;
						(C)in paragraph
			 (7), by striking the period at the end and inserting a semicolon; and
						(D)by adding at
			 the end the following:
							
								(8)with respect
				to the provision of professional training, including training in
				internationally recognized standards of human rights and the rule of
				law;
								(9)with respect
				to assistance to foster civilian police roles that support democratic
				governance and foster improved police-community relations;
								(10)with respect
				to assistance to combat trafficking in persons, address sexual and gender-based
				violence, reduce corruption, prevent conflict, and respond to disasters;
								(11)with respect
				to assistance to address inhumane conditions in prisons and other detention
				facilities administered by foreign governments that are making efforts to
				address the health, sanitation, nutrition, and other basic needs of
				prisoners;
								(12)with respect
				to assistance provided for prisoners for humanitarian or development purposes;
				or
								(13)with respect
				to assistance to support humanitarian operations and
				activities.
								;
				and
						(2)by amending
			 subsection (d) to read as follows:
						
							(d)Assistance
				under chapter 4 of part II that is otherwise prohibited under subsection (a)
				may be provided to a country if the Secretary determines and certifies to the
				Committee on Foreign Relations of the
				Senate and the Committee on
				Foreign Affairs of the House of Representatives that such
				assistance is in the national interest of the United
				States.
							.
					(b)Administration
			 of justiceSection 534 of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2346c) is amended—
					(1)in subsection
			 (a), by striking in countries in Latin America and the
			 Caribbean;
					(2)in subsection
			 (b)(3)—
						(A)in
			 subparagraph (C), by striking and at the end;
						(B)in
			 subparagraph (D), by inserting and after the semicolon;
			 and
						(C)by adding at
			 the end the following:
							
								(E)programs to
				enhance the protection of participants in judicial
				cases;
								;
						(3)by striking
			 subsection (c);
					(4)in subsection
			 (e), by striking the second and third sentences; and
					(5)by
			 redesignating subsections (d) and (e) as subsections (c) and (d),
			 respectively.
					403.Building
			 public awareness and dialogueSection 122 of the Foreign Assistance Act of
			 1961 (22 U.S.C. 2151t) is amended by inserting at the end the following:
				
					(f)(1)The Administrator
				of the United States Agency for International Development is authorized—
							(A)to encourage the people of the United
				States to further dialogue and understanding of development, humanitarian
				assistance, and foreign assistance programs; and
							(B)to facilitate widespread public
				discussion, analysis, and review of the issues addressed in the final report of
				the Helping to Enhance the Livelihood of People Around the Globe Commission
				(HELP Commission), issued in December 2007, with special regard to the HELP
				Commission’s call to encourage Executive agencies to more fully explain United
				States development activities to the American people in order to raise the
				American people’s understanding about and support for foreign
				assistance.
							(2)In addition to funds otherwise
				available for such purposes, not more than $1,000,000 of the amounts made
				available each fiscal year for the purposes of this chapter may be used to
				ensure effective engagement with the American people in understanding and
				promoting public understanding of development, humanitarian assistance, and
				foreign assistance
				programs.
						.
			404.Exception
			 to certain multiple award contract requirementsChapter 1 of part III of the Foreign
			 Assistance Act of 1961, as amended by section 705, is further amended by adding
			 at the end the following new section:
				
					620P.USAID
				exception to certain multiple award contract requirementsIn entering into any multiple award task
				order or indefinite delivery or indefinite quality contract, the Administrator
				of the United States Agency for International Development may provide an
				exception to the fair opportunity process for placing task orders under such
				contracts when the order is placed with any category of small or small
				disadvantaged
				business.
					.
			405.Millennium
			 challenge assistance
				(a)Extension
			 of compactsSection 609(j) of the Millennium Challenge Act of
			 2003 (22 U.S.C. 7708(j)) is amended to read as follows:
					
						(j)Extension
				of compact
							(1)In
				generalExcept as provided under paragraph (2), the duration of a
				Compact shall not exceed 5 years.
							(2)ExceptionThe
				duration of a Compact may be extended beyond 5 years if the Board—
								(A)determines
				that a project included in the Compact cannot be completed in 5 years or less;
				and
								(B)approves an
				extension of the Compact that does not extend the total duration of the Compact
				beyond 7
				years.
								.
				(b)Concurrent
			 and subsequent compactsSection 609(k) of such Act (22 U.S.C.
			 7708(k)) is amended to read as follows:
					
						(k)Concurrent
				and subsequent compacts
							(1)In
				generalSubject to paragraph (2), and in accordance with the
				requirements of this title, an eligible country and the United States—
								(A)may enter
				into, and have in effect, more than 1 Compact at any given time; and
								(B)may enter
				into subsequent Compacts after the expiration of existing Compacts.
								(2)RequirementsAn
				eligible country and the United States may enter into concurrent Compacts if
				the Board determines that such country—
								(A)is making
				significant, consistent progress in implementing the terms of any existing
				Compacts; and
								(B)will
				contribute—
									(i)in the case of a
				candidate country (as defined in section 606(a)), not less than 7.5 percent of
				the total amount agreed upon for a subsequent Compact; or
									(ii)in the case of a
				candidate country (as defined in section 606(b)), not less than 15 percent of
				the total amount agreed upon for a subsequent Compact.
									(3)FundingThe
				Corporation shall commit any funding for a concurrent Compact at the time the
				Corporation funds the Compact.
							(4)TimingA
				concurrent Compact shall be signed not later than 2 years after the date on
				which the earlier compact was signed.
							(5)Limitation on
				compactsThe Corporation shall provide not more than 15 years of
				Compact funding to any
				country.
							.
				(c)ApplicabilityThe
			 amendments made by subsections (a) and (b) shall apply with respect to Compacts
			 entered into between the United States and an eligible country under the
			 Millennium Challenge Act of 2003 (22 U.S.C. 7701 et seq.) before, on, or after
			 the date of the enactment of this Act.
				(d)Status of
			 countries as candidate countries under the Millennium Challenge Act of
			 2003Section 606 of the Millennium Challenge Act of 2003 (22
			 U.S.C. 7705) is amended—
					(1)in subsection
			 (a)—
						(A)in paragraph
			 (1)—
							(i)by
			 amending the paragraph heading to read as follows:
								
									(1)In
				general
									;
							(ii)in
			 the matter preceding subparagraph (A), by striking fiscal year
			 2004 and inserting a fiscal year;
							(iii)by amending
			 subparagraph (A) to read as follows:
								
									(A)the
				country—
										(i)has a per capita
				income that is not greater than the World Bank’s lower middle income country
				threshold for such fiscal year; and
										(ii)is among the 75
				lowest per capita income countries, as identified by the World Bank;
				and
										;
				and
							(iv)in
			 subparagraph (B), by striking subject to paragraph (3) and
			 inserting subject to paragraph (2);
							(B)by striking
			 paragraph (2); and
						(C)by redesignating
			 paragraph (3) as paragraph (2);
						(2)in subsection
			 (b)—
						(A)in paragraph
			 (1)—
							(i)in
			 the matter preceding subparagraph (A), by striking for fiscal year 2006
			 or a subsequent fiscal year and inserting for any fiscal
			 year; and
							(ii)by
			 striking subparagraphs (A) and (B) and inserting the following:
								
									(A)has a per capita
				income that is not greater than the World Bank’s lower middle income country
				threshold for such fiscal year;
									(B)is not among the
				75 lowest per capita income countries as identified by the World Bank;
				and
									(C)meets the
				requirements under subsection
				(a)(1)(B).
									;
				and
							(B)in paragraph
			 (2)—
							(i)by
			 striking for fiscal year 2006 or any subsequent fiscal year and
			 inserting for any fiscal year; and
							(ii)by
			 striking for fiscal year 2006 or the subsequent fiscal year, as the case
			 may be and inserting for such fiscal year;
							(3)by redesignating
			 subsection (c) as subsection (d); and
					(4)by inserting
			 after subsection (b) the following:
						
							(c)Maintaining
				candidate statusBeginning in fiscal year 2012, a country the per
				capita income of which changes during a fiscal year so that the country no
				longer meets the requirements for being a candidate country under subsection
				(a)(1) or (b)(1) shall, notwithstanding that change in per capita income,
				continue to be eligible to be a candidate country under subsection (a)(1) or
				(b)(1) (as the case may be) during that fiscal year and the 3 fiscal years
				thereafter to the same extent and in the same manner as if the per capita
				income of the country had not
				changed.
							.
					406.Enhancing
			 the capacity of the Office of the Inspector General for the United States
			 Agency for International Development
				(a)Provisions
			 relating to reemployed annuitants
					(1)Waiver
			 authorityTo facilitate the assignment of persons to positions in
			 Iraq, Pakistan, and Afghanistan, or to positions vacated by members of the
			 Foreign Service assigned to Iraq, Pakistan, and Afghanistan, the Inspector
			 General of the United States Agency for International Development (referred to
			 in this section as the Inspector General) may, subject to
			 paragraph (3), waive the application of the provisions of law set forth in
			 paragraph (2) on behalf of any reemployed annuitant serving in a position
			 within the Office of Inspector General.
					(2)ProvisionsThe
			 provisions of law set forth in this paragraph are—
						(A)subsections (a)
			 through (d) of section 8344 of title 5, United States Code;
						(B)subsections (a)
			 through (e) of section 8468 of such title; and
						(C)subsections (a)
			 through (d) of section 824 of the Foreign Service Act of 1980 (22 U.S.C.
			 4064).
						(3)ConditionsWaiver
			 authority under this subsection may be exercised only—
						(A)on a case-by-case
			 basis; and
						(B)if, and for so
			 long as, such waiver is necessary due to—
							(i)difficulty in the
			 recruitment or retention of a qualified employee for the position involved;
			 or
							(ii)a
			 temporary emergency hiring need.
							(4)Sunset
						(A)In
			 generalThis subsection is repealed on October 1, 2014.
						(B)Effect of
			 repealAn annuitant reemployed before October 1, 2014, pursuant
			 to the waiver under paragraph (1), may continue such employment until not later
			 than September 30, 2015.
						(b)Provisions
			 relating to contracts for personal services
					(1)In
			 generalThe Inspector General may contract with United States
			 citizens for personal services to facilitate and support the Office’s oversight
			 of programs and operations. Such citizens shall not, by virtue of any such
			 contract, be considered to be employees of the Federal Government for purposes
			 of any law administered, in whole or in part, by the Office of Personnel
			 Management.
					(2)Relation to
			 other lawsNothing in this subsection may be construed to affect
			 any determination as to whether an individual performing services pursuant to
			 any contract under this subsection is a Government employee for purposes of any
			 law of the United States. The Administrator of the United States Agency for
			 International Development may determine the applicability, with respect to any
			 such individual, of any law administered, in whole or in part, by the
			 Administrator.
					(3)ConditionsThe
			 Inspector General may not enter into a personal services contract under this
			 subsection unless—
						(A)the Inspector
			 General determines that the personnel resources of the Office would otherwise
			 be insufficient;
						(B)the contract is
			 for a term of 2 years or less, unless the Inspector General determines that
			 exceptional circumstances justify an extension of up to 1 additional year;
			 and
						(C)not more than 5
			 percent of the personnel of the Office (determined on a full time equivalent
			 basis), as of any given date, consists of individuals serving under personal
			 services contracts.
						(4)Other
			 authorities not affectedThe authority under this subsection is
			 in addition to any other authority available to the Inspector General to enter
			 into personal services contracts with individuals.
					(c)Not
			 considered employeesAn employee reemployed pursuant to the
			 waiver under subsection (a) shall not be considered an employee for purposes of
			 subchapter III of chapter 83 of title 5, United States Code, or chapter 84 of
			 such title.
				(d)ReportIn
			 the Office of the Inspector General’s semiannual report to Congress, the
			 Inspector General shall include information on the usage and rationale related
			 to annuitants hired under this section.
				407.Prohibitions
			 on foreign assistance for the production of certain agricultural
			 commoditiesSection 620 of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2370) is amended by inserting after
			 subsection (l) the following new subsection:
				
					(m)Prohibitions
				on assistance for the production of agricultural commodities available in
				surplus quantities(1)No assistance shall
				be furnished under chapter 1 of part I of this Act to a country to build or
				expand the capacity of producers in the country to produce an agricultural
				commodity if the President determines that—
							(A)the agricultural commodity is likely
				to be available in surplus quantities on the world market when the building or
				expansion of such capacity is complete; and
							(B)the production or expanded production
				of the agricultural commodity by producers in that country would cause
				substantial injury to producers in the United States that produce that
				agricultural commodity or a similar or competing agricultural commodity.
							(2)Paragraph (1) shall not apply with
				respect to assistance to a country that—
							(A)(i)is eligible for
				assistance from the International Development Association;
								(ii)is not eligible for assistance from
				the International Bank for Reconstruction and Development; and
								(iii)does not export on a consistent
				basis the agricultural commodity with respect to which assistance is furnished;
				or
								(B)the President determines is recovering
				from widespread conflict, a humanitarian crisis, or a complex emergency.
							(n)Restriction
				on assistance for the production and exportation of certain agricultural
				commodities(1)No assistance shall
				be furnished under chapter 1 of part I of this Act to a country to carry out
				any testing, breeding feasibility studies, variety improvement efforts,
				introduction efforts, consulting, publications, conferences, or training with
				respect to the production of an agricultural commodity in that country if the
				President determines that—
							(A)the agricultural commodity is or will
				be produced to be exported from that country; and
							(B)the exportation of the agricultural
				commodity from that country will result in increased competition for that
				agricultural commodity, or a similar or competing agricultural commodity,
				produced in the United States.
							(2)Paragraph (1) shall not apply with
				respect to assistance furnished—
							(A)to a developing country to carry out
				an activity involving the production of an agricultural commodity that is
				designed to increase food security in that country if the President determines
				that the activity will not have a significant impact on the exportation of that
				agricultural commodity from the United States; or
							(B)to a country that—
								(i)(I)is eligible for
				assistance from the International Development Association;
									(II)is not eligible for assistance
				from the International Bank for Reconstruction and Development; and
									(III)does not export on a consistent
				basis the agricultural commodity with respect to which assistance is furnished;
				or
									(ii)the President determines is
				recovering from widespread conflict, a humanitarian crisis, or a complex
				emergency.
								.
			408.Sense of
			 Congress regarding Central AsiaIt is the Sense of Congress that—
				(1)the countries of
			 Central Asia, which include Kazakhstan, Kyrgyzstan, Tajikistan, Turkmenistan,
			 and Uzbekistan—
					(A)provide vital
			 support to coalition efforts in Afghanistan;
					(B)sit at the
			 crossroads between Europe and Asia; and
					(C)have the
			 potential to link global markets;
					(2)because of
			 Central Asia’s strategic importance, the United States should invest resources
			 in the region to improve relations and promote shared objectives;
				(3)it is critical
			 for the United States to continue to engage with the countries of Central Asia
			 to further democracy, human rights, and economic prosperity, including engaging
			 in regional economic integration efforts with Afghanistan and South
			 Asia;
				(4)the United States
			 should engage proactively in efforts to promote and facilitate the development
			 of road transportation linkages across Central Asia and Afghanistan, which are
			 key to stimulating economic opportunity and trade in the region; and
				(5)upon
			 determination by the President that Kazakhstan and Tajikistan are complying
			 with applicable freedom of emigration requirements, Congress should take steps
			 to terminate the applicability of title IV of the Trade Act of 1974 (19 U.S.C.
			 2431 et seq.), also known as the Jackson-Vanik amendment, for
			 such countries because of—
					(A)their compliance
			 with the law’s provisions; and
					(B)their record of
			 cooperation with the United States in key areas.
					409.Global Health
			 Initiative
				(a)Sense of
			 CongressIt is the sense of Congress that—
					(1)the Global Health
			 Initiative presents an opportunity to build upon ongoing successes and to
			 promote further advances in global health, in accordance with the Tom Lantos
			 and Henry J. Hyde United States Global Leadership Against HIV/AIDS,
			 Tuberculosis, and Malaria Reauthorization Act of 2008 (Public Law 110–293);
			 and
					(2)in order to
			 promote effective coordination and management in the field of global health, a
			 full-time country level coordinator with management experience should head the
			 interagency country team for United States missions in each Global Health
			 Initiative Plus country.
					(b)Report
					(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary shall submit a report to the appropriate
			 congressional committees that assesses the state of implementation and early
			 impact of the Global Health Initiative (referred to in this subsection as the
			 GHI) on how the United States approaches global health.
					(2)FindingThe
			 original 8 GHI Plus countries (Bangladesh, Ethiopia, Guatemala, Kenya, Malawi,
			 Mali, Nepal, and Rwanda) have been designated as learning
			 laboratories for accelerating the objectives of the GHI—
						(A)to increase the
			 impact of United States assistance;
						(B)to achieve
			 efficiencies;
						(C)to improve cost
			 effectiveness; and
						(D)to enhance the
			 sustainability of United States support through greater country
			 ownership.
						(3)ContentsThe
			 report submitted under this subsection shall include—
						(A)an overview of
			 the initial implementation phases of the GHI as a cross-cutting effort to
			 achieve the objectives described in paragraph (2);
						(B)a preliminary
			 assessment of the GHI, as implemented in each of the original 8 GHI Plus
			 countries, including—
							(i)a
			 preliminary assessment of the added value of the measures taken as a result of
			 implementation of the GHI with qualitative and quantitative examples of
			 efficiencies and integration;
							(ii)a
			 description of the outputs achieved;
							(iii)a
			 description of the intended outcomes of interventions and changes in approach
			 stemming from the GHI on disease burden, health systems, and other
			 indicators;
							(iv)a
			 description of changes in the dialogue between the United States Government,
			 the government of the country, and the relationship with public and private
			 partners; and
							(v)an
			 assessment of the sustainability of United States global health assistance and
			 the means by which sustainability or country ownership will be measured;
			 and
							(C)a strategic plan
			 for the further implementation of the GHI, including the means by which lessons
			 learned in GHI Plus countries will be communicated to and applied in—
							(i)the
			 development and implementation of GHI strategies in other countries; and
							(ii)the development
			 of monitoring and evaluation tools to measure the impact of United States
			 programming in specific countries and globally.
							410.Discrimination
			 related to sexual orientation
				(a)Tracking
			 violence or criminalization related to sexual orientationThe
			 Assistant Secretary for Democracy, Human Rights and Labor should designate a
			 Bureau-based officer or officers who shall be responsible for tracking
			 violence, criminalization, and restrictions on the enjoyment of fundamental
			 freedoms, consistent with United States law, in foreign countries based on
			 actual or perceived sexual orientation and gender identity.
				(b)International
			 efforts To revise laws criminalizing homosexualityThe Secretary
			 of State shall work through appropriate United States Government employees at
			 United States diplomatic and consular missions to encourage the governments of
			 other countries to reform or repeal laws of such countries criminalizing
			 homosexuality or consensual homosexual conduct, or restricting the enjoyment of
			 fundamental freedoms, consistent with United States law, by homosexual
			 individuals or organizations.
				(c)Annual country
			 reports on human rights practicesThe Foreign Assistance Act of
			 1961 (22 U.S.C. 2151 et seq.) is amended—
					(1)in section
			 116(d)—
						(A)in paragraph (10),
			 by striking and at the end;
						(B)in paragraph (11),
			 by striking the period at the end and inserting ; and;
			 and
						(C)by adding at the
			 end the following:
							
								(12)wherever applicable, violence or
				discrimination that affects the fundamental freedoms, consistent with United
				States law, of an individual in foreign countries that is based on actual or
				perceived sexual orientation and gender
				identity.
								;
				and
						(2)in section 502B(b)
			 (22 U.S.C. 2304(b)), by inserting after the eighth sentence the following new
			 sentence: Wherever applicable, violence or discrimination that affects
			 the fundamental freedoms, consistent with United States law, of an individual
			 in foreign countries that is based on actual or perceived sexual orientation
			 and gender identity..
					(d)Training for
			 foreign service officersSection 708(a) of the Foreign Service
			 Act of 1980 (22 U.S.C. 4028(a)) is amended—
					(1)in the matter
			 preceding paragraph (1), by inserting the Secretary for Democracy, Human
			 Rights and Labor, before the Ambassador at Large;
					(2)in paragraph (2),
			 by striking and at the end;
					(3)in paragraph (3),
			 by striking the period at the end and inserting ; and;
			 and
					(4)by adding at the
			 end the following:
						
							(4)instruction, in
				courses covering human rights reporting and advocacy work, on identifying
				violence or discrimination that affects the fundamental freedoms, consistent
				with United States law, of an individual that is based on actual or perceived
				sexual orientation and gender
				identity.
							.
					411.Overseas
			 Private Investment CorporationSection 235 of the Foreign Assistance Act of
			 1961(a) (22 U.S.C. 2195(a)) is amended—
				(1)in paragraph (1)—
					(A)by striking (A); and
					(B)by striking
			 sections 234(b) and (c) and inserting subsections (b) and
			 (c) of section 234;
					(2)by striking paragraph (2); and
				(3)by striking (B) and
			 inserting the following:
					
						(2)Authorized
				transfers
						.
				412.Global
			 Internet Freedom
				(a)PolicyIt
			 shall be the policy of the United States—
					(1)to promote and
			 protect the exercise of fundamental freedoms over the Internet, mobile
			 networks, and other connection technologies;
					(2)to use
			 appropriate instruments of United States influence, including diplomacy,
			 technology, and trade and economic policy, to support and promote the free flow
			 of electronic information;
					(3)to work with
			 international and multilateral partners to promote the exercise of fundamental
			 freedoms over the Internet, mobile networks, and other connection technologies;
			 and
					(4)to integrate the
			 promotion of Internet freedom into broader country, regional, and economic
			 policies of the Department of State.
					(b)FunctionsThe
			 Secretary of State, through the Bureau of Democracy, Human Rights, and Labor,
			 the Bureau of Economic Affairs, and the regional geographic bureaus, and in
			 consultation with the United States Agency for International Development and
			 the Broadcasting Board of Governors, as appropriate, shall, on a global
			 level—
					(1)closely monitor
			 threats or limitations to users’ exercise of fundamental rights over connection
			 technologies, especially the Internet and mobile devices, and include
			 information about these threats or limitations in the annual Country Reports on
			 Human Rights Practices;
					(2)create and
			 implement guidelines for the bureaus and embassies of the Department of State
			 to respond to governmental actions to harass, limit, censor, or otherwise
			 restrict the exercise of fundamental freedoms through information and
			 communications technology;
					(3)respond
			 diplomatically to situations in which the Internet and other forms of
			 connective technology are intentionally limited, censored, restricted,
			 monitored, distorted, or otherwise denied to users; and
					(4)develop and
			 implement, programmatically and diplomatically, bilateral and multilateral
			 efforts to protect and promote broad-based information and communications
			 freedom and access by implementing a strategy that includes—
						(A)advocating for
			 fundamental freedoms over the Internet, mobile networks, and other connection
			 technologies, such as freedom of expression, association, speech, religion, and
			 assembly through bilateral, multilateral, and public diplomacy, and support for
			 local advocacy efforts; and
						(B)utilizing trade
			 and economic fora, tools, mechanisms, treaties, and agreements to change
			 restrictive regulations, practices, and policies.
						(c)Primary
			 responsibilitiesThe Bureau of Democracy, Human Rights and Labor,
			 in consultation with all other relevant bureaus, shall take the lead in—
					(1)empowering users
			 to develop innovative tools—
						(A)to ameliorate
			 their restrictive environments; and
						(B)to maximize their
			 digital safety and security;
						(2)providing
			 training, education, and networking to users seeking greater freedom to safely
			 access information online and through other forms of connective
			 technology;
					(3)providing
			 technical assistance to reform regulatory and policy restrictions on the free
			 flow of information through information and communications technology
			 worldwide;
					(4)supporting
			 research and development into innovative tools to assist users who are
			 monitored, censored, blocked, or otherwise restricted from exercising rights;
			 and
					(5)supporting the
			 development and deployment of Internet censorship circumvention and related
			 tools and technology.
					(d)Joint
			 strategiesThe Administrator of the United States Agency for
			 International Development, in cooperation with the Bureau of Democracy, Human
			 Rights, and Labor, and the Bureau of Economic Affairs, and through consultation
			 with the Broadcasting Board of Governors, shall develop and implement joint
			 strategies relevant for United States Agency for International Development
			 bureaus and offices and overseas missions described in subsection (b)(4) that
			 emphasize the promotion of digital safety, user empowerment, and public
			 awareness messaging.
				(e)Strategic
			 planThe Broadcasting Board of Governors, in consultation with
			 the Department of State, shall develop and implement a strategic plan relevant
			 for its related entities pursuant to subsection (b)(4) that emphasizes the use
			 and support of—
					(1)Internet
			 circumvention;
					(2)other
			 anti-censorship tools and methods; and
					(3)individual online
			 safety and security.
					413.International
			 cyberspace and cybersecurity coordination
				(a)FindingsCongress makes the following
			 findings:
					(1)On December 15,
			 2010, as part of the release of the first Quadrennial Diplomacy and Development
			 Review, Secretary of State Hillary Clinton announced the establishment of a
			 Coordinator for Cyber Issues, who will lead State’s engagement on
			 cybersecurity and other cyber issues, including efforts to protect a critical
			 part of diplomacy—the confidentiality of communications between and among
			 governments..
					(2)On February 2,
			 2010, Admiral Dennis C. Blair, the Director of National Intelligence, testified
			 before the Select Committee on
			 Intelligence of the Senate regarding the Annual Threat
			 Assessment of the U.S. Intelligence Community, stating The national
			 security of the United States, our economic prosperity, and the daily
			 functioning of our government are dependent on a dynamic public and private
			 information infrastructure, which includes telecommunications, computer
			 networks and systems, and the information residing within. This critical
			 infrastructure is severely threatened … We cannot protect cyberspace without a
			 coordinated and collaborative effort that incorporates both the U.S. private
			 sector and our international partners..
					(3)In a January 2010
			 speech on Internet freedom, Secretary of State Hillary Clinton stated:
			 Those who disrupt the free flow of information in our society, or any
			 other, pose a threat to our economy, our government, and our civil society.
			 Countries or individuals that engage in cyber attacks should face consequences
			 and international condemnation. In an Internet-connected world, an attack on
			 one nation’s networks can be an attack on all. And by reinforcing that message,
			 we can create norms of behavior among States and encourage respect for the
			 global networked commons..
					(4)James Lewis,
			 senior fellow at the Center for Strategic and International Studies, asserts,
			 in Securing Cyberspace for the 44th Presidency, The
			 international aspects of cybersecurity have been among the least developed
			 elements of U.S. cybersecurity policy. Given the multinational and global
			 aspects of network security, this must be remedied, as energetic engagement
			 could produce real benefits in promoting U.S. objectives and reducing
			 risk..
					(5)The 2010 National
			 Broadband Plan of the Federal Communications Commission recommends that
			 [t]he Executive Branch should develop a coordinated foreign
			 cybersecurity assistance program to assist foreign countries in the development
			 of legal and technical expertise to address cybersecurity..
					(6)The May 2009
			 White House Cyberspace Policy Review asserts [t]he Nation also needs a
			 strategy for cybersecurity designed to shape the international environment and
			 bring like-minded nations together on a host of issues, such as technical
			 standards and acceptable legal norms regarding territorial jurisdiction,
			 sovereign responsibility, and use of force. International norms are critical to
			 establishing a secure and thriving digital infrastructure..
					(b)Sense of
			 CongressIt is the sense of
			 Congress that—
					(1)even as the
			 United States and the global system have become increasingly more dependent on
			 cyberspace for basic and critical functions and services, a lack of sufficient
			 norms and principles to govern the international cyberspace environment has
			 resulted in significant cyber vulnerabilities and the potential for massive
			 state failure in the event of coordinated cyber attacks;
					(2)the multilateral
			 system has not—
						(A)addressed these
			 vulnerabilities in a consistent or systematic manner; or
						(B)established a
			 basic framework of best practices and governance to address and respond to
			 emerging cyber threats;
						(3)the international
			 community should strongly consider the utility of negotiating a multilateral
			 framework on cyberwarfare that would create shared norms for cyber conduct and
			 head off the potentiality for larger disruptions related to
			 cyberwarfare;
					(4)United States
			 diplomatic engagement towards international cybersecurity issues—
						(A)has been
			 uncoordinated and fragmented; and
						(B)has not taken
			 advantage of securing cyberspace within a multilateral framework;
						(5)the Secretary of
			 State, in consultation with other relevant Federal agencies, should develop and
			 establish a clear and coordinated strategy for international cyberspace and
			 cybersecurity engagement, which should—
						(A)review and assess
			 existing strategies for international cyberspace and cybersecurity policy and
			 engagement;
						(B)define short- and
			 long-term objectives for United States cyberspace and cybersecurity
			 policy;
						(C)consider how to
			 support a policy of United States Government collaboration and coordination
			 with other countries and organizations in order to bolster an international
			 framework of cyber norms, governance, and deterrence;
						(D)consider the
			 utility of negotiating a multilateral framework that would provide
			 internationally acceptable principles to better mitigate cyberwarfare,
			 including noncombatants;
						(E)share and
			 disseminate relevant threat information with key stakeholders;
						(F)be developed in
			 consultation with other United States Government agencies with relevant
			 technical expertise or policy mandates pertaining to cyberspace and
			 cybersecurity issues; and
						(G)draw upon the
			 expertise of technology, security and policy experts, private sector actors,
			 international organizations, and other appropriate entities; and
						(6)the Secretary of
			 State’s announcement, in the Quadrennial Diplomacy and Development Review, of
			 the creation of an Office of the Coordinator for Cyber Issues is a welcome
			 first step that will help the United States define and organize civilian
			 efforts to appropriately engage and coordinate cyber issues of global
			 concern.
					(c)Statement of
			 policyIt is the policy of
			 the United States to promote, in coordination with public and private
			 stakeholders and the international community, engagement on international cyber
			 issues through increased diplomatic engagement, capacity building, and
			 collaboration on cyber issues of global concern.
				(d)Coordinator for
			 Cyberspace and Cybersecurity IssuesSection 1 of the State Department Basic
			 Authorities Act of 1956 (22 U.S.C. 2651a) is amended—
					(1)by redesignating subsection (g) as
			 subsection (h); and
					(2)by inserting
			 after subsection (f) the following:
						
							(g)Cyberspace and
				cybersecurity issues
								(1)In
				generalThere is established within the office of the Secretary
				of State a Coordinator for Cyberspace and Cybersecurity Issues (referred to in
				this subsection as the Coordinator), who shall be appointed by
				the President, by and with the advice and consent of the Senate.
								(2)Duties
									(A)Principal
				dutiesThe Coordinator shall—
										(i)be the principal
				official within the senior management of the Department of State responsible
				for cyberspace and cybersecurity issues;
										(ii)be the principal
				advisor to the Secretary of State on international cyberspace and cybersecurity
				issues;
										(iii)report directly
				to the Secretary of State; and
										(iv)perform such
				duties and exercise such powers as the Secretary of State shall
				prescribe.
										(B)Additional
				dutiesIn addition to the duties described in subparagraph (A),
				the Coordinator shall—
										(i)provide strategic
				direction and coordination for United States Government policy and programs
				aimed at addressing and responding to cyberspace and cybersecurity issues
				overseas, especially in relation to issues that affect United States foreign
				policy and related national security concerns;
										(ii)coordinate with
				relevant Federal departments and agencies, including the Department of Homeland
				Security, the Department of Defense, the Department of the Treasury, the
				Department of Justice, the Department of Commerce, and the intelligence
				community to develop interagency plans regarding international cyberspace and
				cybersecurity issues;
										(iii)provide a focal
				point for the private sector to coordinate on international cyberspace and
				cybersecurity issues; and
										(iv)build
				multilateral cooperation to develop international norms, common policies, and
				responses to secure the integrity of cyberspace.
										(3)Rank and status
				of ambassadorThe Coordinator shall have the rank and status of
				Ambassador at Large.
								(4)Country and
				regional cyberspace and cybersecurity policy coordinatorsThe
				Secretary of State, in consultation with the heads of other relevant Federal
				agencies and in coordination with the relevant Chief of Mission, should
				designate an employee to have primary responsibility for matters relating to
				cyberspace and cybersecurity policy in each country or region that the
				Secretary considers significant with respect to efforts of the United States
				Government to combat cybersecurity
				globally.
								.
					(e)Strategy for
			 United States engagement on international cyber issues
					(1)Strategy for
			 United States cyber engagementThe Coordinator, in consultation
			 with appropriate departments and agencies of the United States Government,
			 shall—
						(A)develop a
			 strategy to support the objective of promoting United States engagement on
			 international cyber issues; and
						(B)submit the to the
			 appropriate congressional committees.
						(2)ContentThe
			 strategy developed under paragraph (1) shall—
						(A)include—
							(i)efforts to be
			 undertaken;
							(ii)specific and
			 measurable goals;
							(iii)benchmarks and
			 time frames for achieving the objectives set forth in subsection (b)(5)(B);
			 and
							(iv)progress made
			 towards achieving such objectives; and
							(B)to the greatest
			 extent possible—
							(i)be
			 developed in consultation with other United States Government agencies with
			 relevant technical expertise or policy mandates pertaining to cyberspace and
			 cybersecurity issues; and
							(ii)draw upon the
			 expertise of technology, security, and policy experts, private sector actors,
			 international organizations, and other appropriate entities.
							(3)ComponentsThe
			 strategy developed under paragraph (1) should include—
						(A)assessments and
			 reviews of existing strategies for international cyberspace and cybersecurity
			 policy and engagement;
						(B)short- and
			 long-term objectives for United States cyberspace and cybersecurity engagement;
			 and
						(C)a description of
			 programs, activities, and policies to foster United States Government
			 collaboration and coordination with other countries and organizations to
			 bolster an international framework of cyber norms, governance, and deterrence,
			 including consideration of the utility of negotiating a multilateral framework
			 to provide internationally acceptable principles to better mitigate
			 cyberwarfare, including noncombatants.
						(4)ReportsNot
			 later than 1 year after the date of the enactment of this Act, the Secretary of
			 State shall submit a report on the strategy developed under paragraph (1)
			 to—
						(A)the
			 Committee on Foreign Relations of the
			 Senate; and
						(B)the
			 Committee on Foreign Affairs of the House of
			 Representatives.
						(f)Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 section and the amendments made by this section.
				414.Promoting
			 global access to connective technologies
				(a)FindingsCongress
			 makes the following findings:
					(1)Internet and
			 mobile technology is increasingly used by the Department of State and the
			 United States Agency for International Development (USAID) to reach aid
			 beneficiaries and the general public in recipient countries.
					(2)The use of mobile
			 devices to deliver life-saving information, provide essential banking services,
			 and connect individuals has become a core pillar in development and democracy
			 promotion.
					(3)Recent uprisings
			 in the Arab world showed a high use of social media to spread messages of
			 discontent and to organize mass demonstrations.
					(4)While the use of
			 mobile telephones is growing at a rapid pace in the developing world, global
			 access to Internet service remains low.
					(5)According to 2009
			 data from the International Telecommunications Union—
						(A)in Egypt—
							(i)24
			 percent of the population use the Internet;
							(ii)3
			 percent access the Internet through a fixed subscription;
							(iii)1.3 percent
			 access the Internet through fixed broadband; and
							(iv)8
			 percent access the Internet through mobile broadband; and
							(B)in Yemen—
							(i)10
			 percent of the population use the Internet;
							(ii)0.23 percent
			 access the Internet through fixed broadband; and
							(iii)none access the
			 Internet through mobile broadband.
							(b)Global access
			 strategyNot later than 1 year after the date of the enactment of
			 this Act, the Secretary of State, in consultation with the USAID Administrator,
			 shall develop and implement a global access strategy that—
					(1)identifies any
			 causal connection between access to connective technologies and the fulfillment
			 of diplomatic, economic, or development goals and objectives, in cooperation
			 with relevant multilateral or nongovernmental entities;
					(2)if a causal
			 connection is identified under paragraph (1), includes a strategy for
			 increasing access for relevant embassy and USAID mission performance
			 plans;
					(3)ensures that
			 funds for democracy and human rights development and promotion, economic
			 growth, transparency, governance, and innovation are provided to increase and
			 promote access, including technical or in-kind assistance;
					(4)promotes
			 government-to-government diplomatic engagement on the issue; and
					(5)encourages
			 public-private partnerships with United States telecommunications and
			 innovation firms.
					415.Transition
			 initiatives accountSection
			 494 of the Foreign Assistance Act of 1961 is amended to read as follows:
				
					494.Transition
				assistance
						(a)In
				generalNotwithstanding any other provision of law, the Secretary
				of State is authorized to provide assistance to countries in crisis, or facing
				the imminent threat of crisis, for the purpose of supporting transition to
				democracy and long-term development.
						(b)Purpose of
				assistanceAssistance under this section may include support
				for—
							(1)the development,
				strengthening, or preservation of democratic institutions and processes;
							(2)the
				revitalization of basic infrastructure; and
							(3)the peaceful
				resolution of conflict.
							(c)ReportNot
				later than 5 days before beginning a new assistance program under this section,
				the Administrator of the United States Agency for International Development
				shall submit a report to the Committee on
				Foreign Relations of the Senate and the
				Committee on Foreign Affairs of the House of
				Representatives that describes the new assistance
				program.
						(d)Authorization
				of appropriations
							(1)In
				generalThere is authorized to be appropriated to the President
				$50,000,000 to carry out this section, which amount shall remain available
				until expended.
							(2)Additional
				assistanceIn addition to any authority otherwise available to
				provide assistance in furtherance of the purposes described in subsection (a),
				and in addition to amounts otherwise available to carry out this section, the
				Secretary may expend up to $15,000,000 of the amounts appropriated to carry out
				this part to carry out this section if the Secretary determines that it is
				important to the national interests of the United States to provide transition
				assistance beyond the assistance provided with the amounts appropriated
				pursuant to paragraph
				(1).
							.
			416.Report on
			 United States Government humanitarian assistance programs
				(a)Presidential
			 reportNot later than 1 year
			 after the date of the enactment of this Act, the President shall submit a
			 report to the appropriate congressional committees on overseas United States
			 Government humanitarian assistance programs that contains—
					(1)a list of all
			 United States Government departments and agencies, including the Department of
			 Defense, involved in implementing humanitarian assistance programs;
					(2)a list of funding
			 costs associated with each respective department and agency undertaking
			 humanitarian assistance programs, including the Department of Defense;
					(3)a description of
			 the scope, size, and components of all humanitarian assistance programs for
			 fiscal years 2010 and 2011;
					(4)an evaluation of
			 the appropriate role of United States Government departments and agencies,
			 especially the coordination between United States civilian agencies and the
			 United States military in carrying out humanitarian assistance programs,
			 including a discussion of—
						(A)obstacles to more
			 effective humanitarian coordination between Combatant Commands and civilian
			 agencies within their respective areas of responsibility;
						(B)Department of
			 Defense guidance and directives concerning foreign disaster relief
			 operations;
						(C)the extent to
			 which the Department of Defense has previously supported United States foreign
			 disaster relief operations;
						(D)the extent to
			 which Combatant Commands—
							(i)included foreign
			 disaster relief in their theater campaign plans; and
							(ii)developed
			 contingency plans to respond to foreign disasters, such as the 2010 earthquake
			 in Haiti;
							(E)the extent to
			 which the Department of Defense and the Combatant Commands ensure relief
			 efforts are coordinated by sharing their guidance, directives, and plans for
			 foreign disasters with other United States Government agencies,
			 including—
							(i)the
			 Office of Foreign Disaster Assistance of the United States Agency for
			 International Development;
							(ii)the Department
			 of State;
							(iii)nongovernmental
			 agencies; and
							(iv)foreign
			 partners;
							(F)mechanisms within
			 the Combatant Commands to further collaborate with interagency partners when
			 responding to foreign disasters;
						(G)the extent to
			 which the Department of Defense has reviewed and assessed its foreign disaster
			 relief operations for opportunities to reduce duplication and overlap with the
			 efforts of other United States Government agencies; and
						(H)structural or
			 organizational improvements, including system-wide humanitarian training for
			 relevant military personnel, that would assist with more effective
			 coordination; and
						(5)recommendations
			 for legislative modifications, if any, to existing authorities relating to
			 humanitarian assistance programs.
					(b)Government
			 accountability officer reportNot later than 18 months after the
			 date of the enactment of this Act, the Comptroller General of the United States
			 shall submit a report to the appropriate congressional committees that
			 contains—
					(1)a review of, and
			 comments addressing, how effectively the Department of Defense and the
			 Combatant Commands undertake and coordinate humanitarian assistance activities;
			 and
					(2)recommendations
			 for improving humanitarian coordination between the military and civilian
			 agencies.
					417.Report
			 repeals
				(a)Annual report
			 on financial contributions to international organizationsSection
			 4(b) of the United Nations Participation Act (22 U.S.C. 287b(b)) is
			 repealed.
				(b)Report on visa
			 issuance to inadmissible aliensSection 51(a) of the State
			 Department Basic Authorities Act of 1956 (22 U.S.C. 2723(a)) is amended—
					(1)in paragraph (1),
			 by striking (1) Denial of
			 visas.—; and
					(2)by striking
			 paragraph (2).
					(c)Foreign
			 Assistance Act of 1961 reportsThe Foreign Assistance Act of 1961
			 (Public Law 87–195) is amended—
					(1)in section 133
			 (22 U.S.C. 2152c)—
						(A)by striking
			 subsection (d); and
						(B)by redesignating
			 subsection (e) as subsection (d);
						(2)in section 620C
			 (22 U.S.C. 2373)—
						(A)by striking
			 subsection (c); and
						(B)by redesignating
			 subsections (d) and (e) as subsections (c) and (d), respectively; and
						(3)in section 620F
			 (22 U.S.C. 2376), by striking subsection (c).
					(d)Annual reports
			 on Soviet and Eastern European trainingSection 807 of the
			 Soviet-Eastern European Research and Training Act of 1983 (22 U.S.C. 4506) is
			 repealed.
				(e)Annual SEED
			 Program reportSection 704 of the Support for East European
			 Democracy (SEED) Act of 1989 (Public Law 101–179) is repealed.
				(f)PLO commitments
			 compliance reportSection 804(b) of the PLO Commitments
			 Compliance Act of 1989 (Public Law 101–246) is repealed.
				(g)Report on
			 Middle East arms transfersSection 404(c) of the Foreign
			 Relations Authorization Act, Fiscal Years 1992 and 1993 (Public Law 102–138) is
			 repealed.
				(h)Annual report
			 on assistance for independent states of former Soviet
			 UnionSection 104 of the FREEDOM Support Act (Public Law 102–511)
			 is repealed.
				(i)Annual report
			 on violations of territorial integrity in former Soviet
			 UnionSection 560(g) of the Foreign Operations, Export Financing,
			 and Related Programs Appropriations Act, 1994 (Public Law 103–87) is amended by
			 striking : Provided further, That thirty days
			 and all that follows and inserting a period.
				(j)Reports on
			 Partnership for Peace initiative and outstanding expropriations
			 claimsTitle V of the Foreign Relations Authorization Act, Fiscal
			 Years 1994 and 1995 (Public Law 103–236) is amended—
					(1)in section 514,
			 by striking subsection (a); and
					(2)in section
			 527—
						(A)by striking
			 subsection (f); and
						(B)by redesignating
			 subsections (g) and (h) as subsections (f) and (g), respectively.
						(k)Report on
			 military activities of North KoreaSection 585 of the Foreign
			 Operations, Export Financing, and Related Programs Appropriations Act, 1997
			 (Public Law 104–208; 22 U.S.C. 2656 note) is repealed.
				(l)Reports on
			 acquisitions and United Nations policy on IsraelThe Admiral
			 James W. Nance and Meg Donovan Foreign Relations Authorization Act, Fiscal
			 Years 2000 and 2001 (as enacted by reference in section 1000(a)(7) of Public
			 Law 106–113) is amended—
					(1)in section 605,
			 by striking subsection (c); and
					(2)in section
			 721—
						(A)by striking
			 subsection (c);
						(B)by redesignating
			 subsection (d) as subsection (c); and
						(C)in subsection
			 (c), as redesignated, by striking At the time of the submission of each
			 annual report under subsection (c), the Secretary and inserting
			 The Secretary.
						(m)Report on
			 extradition of narcotics traffickersSection 3203 of Public Law
			 106–246 is repealed.
				(n)Report on
			 terrorist lookout committeesSection 304 of the Enhanced Border
			 Security and Visa Entry Reform Act of 2002 (Public 107–173) is amended—
					(1)by striking
			 subsection (f); and
					(2)by redesignating
			 subsection (g) as subsection (f).
					(o)Other
			 reports
					(1)Reports on
			 activities in colombia and german foundationThe Department of
			 State Authorization Act, Fiscal Year 2003 (division A of Public Law 107–228) is
			 amended—
						(A)by striking
			 section 694; and
						(B)by striking
			 section 704.
						(2)Implementation
			 reportSection 1321 of the Security Assistance Act of 2002
			 (division B of Public Law 107–228) is repealed.
					(p)Chief of
			 mission staff element reportsSection 409(c) of the Department of
			 State and Related Agency Appropriations Act, 2005 (Public Law 108–447) is
			 repealed.
				418.Working
			 Capital Fund
				(a)DefinitionsIn
			 this section:
					(1)AdministratorThe
			 term Administrator means the Administrator of the United States
			 Agency for International Development.
					(2)FundThe
			 term Fund means the Working Capital Fund established pursuant to
			 subsection (b).
					(3)Local
			 entityThe term local entity means an individual, a
			 corporation, or another group of persons located, or having as its principal
			 place of business or operations, in a country receiving assistance from funds
			 appropriated under title III.
					(4)USAIDThe
			 term USAID means the United States Agency for International
			 Development.
					(b)EstablishmentThe
			 Administrator is authorized to establish a Working Capital Fund.
				(c)DepositsUp
			 to 1 percent of the total value of obligations entered into by USAID from
			 appropriations available to USAID, and any appropriation made available for the
			 purpose of providing capital, may be deposited into the Fund during any fiscal
			 year. Receipts from the disposal of, or repayments for the loss or damage to,
			 property held in the Fund, rebates, reimbursements, refunds and other credits
			 applicable to the operation of the Fund may be deposited into the Fund.
				(d)Use of
			 fundsAmounts deposited into the Fund during any fiscal year
			 shall be available, without fiscal year limitation in addition to other funds
			 available for such purposes, for administrative costs resulting from agency
			 implementation and procurement reform efforts, the administration of the Fund,
			 and administrative contingencies designated by the Administrator,
			 including—
					(1)personal and
			 nonpersonal services;
					(2)training;
			 and
					(3)supplies.
					(e)TransferAt
			 the close of each fiscal year, the Administrator shall transfer from the Fund
			 to the General Fund of the Treasury—
					(1)amounts in excess
			 of $100,000,000; and
					(2)such other
			 amounts as the Administrator determines to be in excess of the needs of the
			 Fund.
					(f)Procurement
			 reform
					(1)Local
			 competitionSubject to paragraph (2), the Administrator may use
			 amounts made available under this Act or otherwise appropriated for the
			 Department of State, Foreign Operations, and Related Programs, to award
			 contracts or other instruments in which competition is limited to local
			 entities.
					(2)LimitationContracts
			 and other instruments awarded under paragraph (1) may not exceed
			 $5,000,000.
					419.Retention of
			 interest earned on advanced fundsSection 635 of the Foreign Assistance Act of
			 1961 (22 U.S.C. 2395) is amended by adding at the end the following:
				
					(n)The Administrator
				of the United States Agency for International Development may enter into
				agreements with international organizations that provide for the retention of
				interest earned on the advance of funds by such
				organizations.
					.
			420.Statement of
			 global development policy
				(a)FindingsCongress
			 makes the following findings:
					(1)Since
			 1,000,000,000 people worldwide live on less than $1 per day, the majority of
			 whom are women, and an additional 1,600,000,000 people struggle to survive on
			 less than $2 per day—
						(A)United States
			 development programs should continue to promote country-led solutions to reduce
			 poverty and eliminate extreme global poverty through sustainable economic
			 growth; and
						(B)efforts described
			 in subparagraph (A) should be consistent with the United Nations Millennium
			 Development Goals, including a 50 percent reduction between 1990 and 2015 in
			 the proportion of people worldwide who live on less than $1 per day.
						(2)Integrating
			 sustainable development into United States development assistance is an
			 important component of comprehensive and effective aid programs.
					(3)In 1987, the
			 World Commission on Environment and Development (the Brundtland Commission)
			 published a report entitled Our Common Future, which defined sustainable
			 development as development that meets the needs of the present without
			 compromising the ability of future generations to meet their own
			 needs.
					(4)Outcomes from the
			 1992 United Nations Conference on Environment and Development in Rio de Janeiro
			 (commonly referred to as the Rio Conference or Earth Summit), the 2002 World
			 Summit on Sustainable Development in Johannesburg, and the recent sessions of
			 the Commission on Sustainable Development elevated public awareness on the need
			 to integrate environmental priorities with development objectives.
					(5)Actions that
			 address the development challenges faced by vulnerable and impoverished
			 developing nations should—
						(A)include focused
			 attention on the sustainability of the world’s natural resources;
						(B)balance
			 environmental stewardship, economic development, and social development;
						(C)be informed by an
			 assessment of the specific impacts on women and men at all stages of the
			 development process; and
						(D)consider that
			 developing countries rely on natural ecosystems and are likely to be affected
			 by climate change to a much greater degree than developed countries, with women
			 shouldering much of the burden given their prominent roles in fuel and food
			 consumption and production.
						(6)Developing
			 countries presently face and will continue to face sharply decreasing yields
			 from agriculture production because of climate change, which undermines food
			 security in such countries.
					(7)Urbanization is a
			 defining phenomenon of the 21st century. Approximately 51 percent of the
			 world’s population lives in cities of various sizes producing the majority of
			 the world’s economic output. By 2030, an estimated 4,000,000,000 people will
			 live in cities in the developing world and the number of people living in slums
			 is estimated to double. Urban populations represent some of the most vulnerable
			 populations to climate changes, but are ill-equipped to address the challenges
			 associated with climate change.
					(8)Public-private
			 partnerships are an essential tool to advance our efforts in a range of
			 critical areas. President Obama has called partnerships a defining
			 feature of our foreign policy and a way to involve multiple
			 stakeholders and to conduct our diplomacy directly with citizens around the
			 world. The First Quadrennial Diplomacy and Development Review states:
			 Private sector partners can add value to our missions … Their reach and
			 influence continues to grow. So too must our efforts to connect with, build
			 upon, and amplify their work to advance our common interests.
					(9)Investing in
			 innovation has the potential to solve long-standing development challenges
			 by—
						(A)leveraging the
			 power of research and development to help the United States increase
			 investments in development-focused innovation;
						(B)capitalizing new
			 models for innovation and bringing sustainable models to scale;
						(C)increasing the
			 creation and utilization of science and technology by women and men in
			 developing countries; and
						(D)removing
			 impediments to innovation faced by the private sector.
						(10)Transparency
			 is—
						(A)a prerequisite
			 for development effectiveness; and
						(B)fundamental to
			 the success of better governance and enhanced development outcomes in recipient
			 countries.
						(11)The High Level
			 Forum on Aid Effectiveness in Busan, Republic of Korea, in November 2011,
			 represents a critical moment for donors—
						(A)to generate
			 political will for elevating and maintaining development as an international
			 priority in the face of a range of competing international and domestic
			 agendas;
						(B)to modernize the
			 aid delivery model to capitalize on new models of innovation and to scale up
			 the development impact of aid interventions;
						(C)to assess
			 commitments to improve the quality of aid made at previous forums in Paris and
			 Accra; and
						(D)to establish a
			 new consensus for a global development partnership that will improve the
			 effectiveness of the official aid sector and capture the different
			 circumstances under which aid is currently delivered.
						(b)PolicyIt
			 is the policy of the United States to promote broad-based, sustainable global
			 development, reduce poverty, and eliminate extreme global poverty by—
					(1)maximizing good
			 development principles and key reforms, including—
						(A)increasing
			 efficiencies by eliminating wasteful regulations and demanding clear results,
			 demonstrated by consistent evaluation;
						(B)prioritizing
			 accountability with clear objectives, improved coordination with other donors
			 and stakeholders, increased transparency, and more effective and meaningful
			 monitoring and evaluation, including attention to gender relations in all
			 relevant areas;
						(C)incorporating
			 local priorities and policy reforms that will reflect developing country
			 priorities, including through the meaningful engagement of local civil
			 society;
						(D)ensuring that
			 gender equality and analyses of impact by gender are incorporated and
			 operationalized throughout programs at all stages of the program cycle;
						(E)maintaining
			 distinctions between diplomacy and development, recognizing that each harbors
			 different objectives, timelines, and priorities;
						(F)reducing the
			 footprint of the Department of Defense in post-conflict reconstruction,
			 stability, and development aid so that the Department can focus its resources
			 and expertise on it primary mission; and
						(G)supporting a
			 strong, empowered United States Agency for International Development that can
			 effectively address 21st century challenges and priorities;
						(2)supporting and
			 integrating principles of sustainable development, including—
						(A)integrating the
			 current and predicted impacts of climate change, based on sound science;
						(B)ensuring that
			 these principles, which balance social, economic, and environmental concerns,
			 are mainstreamed into economic models, decision-making mechanisms, and spatial
			 planning;
						(C)recognizing that
			 climate change is—
							(i)currently a
			 serious challenge and threat in many parts of the world;
							(ii)a
			 potentially significant national and global security threat multiplier that is
			 likely to exacerbate economic and social inequality and increase competition
			 and conflict over agricultural, vegetative, marine, and water resources;
			 and
							(iii)will likely
			 result in increased displacement of people, especially women and children, in
			 addition to poverty and hunger within developing countries;
							(D)assessing—
							(i)the
			 progress made to date and the remaining gaps in the implementation of the
			 outcomes of the major summits on sustainable development;
							(ii)the manner with
			 which new and emerging challenges are addressed; and
							(iii)the renewal of
			 the United States Government’s political commitment to sustainable development
			 in upcoming international conferences;
							(E)strengthening
			 mechanisms to monitor critical resources in order to—
							(i)ensure resource
			 sustainability for future generations; and
							(ii)adjust present
			 activities accordingly; and
							(F)recognizing that
			 sustainable development efforts must incorporate a strong urban lens to help
			 cities—
							(i)increase their
			 resilience;
							(ii)enact
			 sustainable urban development policies and programs; and
							(iii)prepare for
			 numerous developmental, environmental, and climate change challenges;
							(3)expanding
			 public-private sector partnerships and leveraging private sector resources,
			 including—
						(A)streamlining the
			 process for developing public-private partnerships and establishing a
			 coordinated approach among all United States departments and agencies
			 undertaking development programs and activities;
						(B)emphasizing
			 alliances and coalitions by bringing together a wide range of global partners
			 around a common partnership mission;
						(C)enhancing
			 training and incentives by—
							(i)creating a
			 training module in partnership development;
							(ii)building
			 appropriate incentive structures that reward partnership creation; and
							(iii)hiring external
			 partnership experts to build United States Government institutional expertise;
			 and
							(D)pursuing a range
			 of innovative partnerships, including connecting to State, local government
			 officials and diaspora communities in the United States and throughout the
			 world—
							(i)to
			 share best practices;
							(ii)to
			 provide technical assistance; and
							(iii)to promote
			 cooperation on shared challenges;
							(4)investing in
			 innovation, including supporting and accelerating programs and mechanisms at
			 the United States Agency for International Development (USAID), such as the
			 Development Innovation Ventures, which enable USAID to work with partners to
			 identify, test, and scale evidence-based development solutions that can
			 significantly improve outcomes; and
					(5)enhancing
			 transparency by—
						(A)publishing
			 detailed information on United States Government humanitarian and development
			 assistance that is timely, accessible, comprehensive, and comparable;
						(B)providing
			 comprehensive program level detail on a publicly accessible Web site by
			 expanding the Foreign Assistance Dashboard; and
						(C)ensuring that
			 United States Government assistance is reflected on partner countries’ formal
			 budgeting systems, to the extent possible, by establishing—
							(i)a
			 baseline by September 30, 2011, that identifies the percentage of all United
			 States humanitarian and development assistance that is on-budget and the
			 percentage that is off-budget; and
							(ii)consistent
			 guidelines for United States agencies to follow to determine when the funding
			 for humanitarian and development assistance is on-budget or off-budget.
							421.USAID
			 missionsAny decision to open
			 a new USAID mission or office or close or significantly reduce the number of
			 personnel of any such mission or office shall be subject to the regular
			 notification procedures of the appropriate congressional committees unless
			 there is a substantial security risk to mission personnel.
			422.Monitoring and
			 evaluation of United States foreign assistance
				(a)In
			 generalThe President shall develop and implement a rigorous
			 system to evaluate the effectiveness and efficiency of United States foreign
			 assistance.
				(b)Components of
			 systemIn order to avoid duplication, ensure comprehensive
			 coverage, credibility, unbiasedness, transparency, the generation of high
			 quality information and knowledge, and to facilitate comparability of results
			 and the development of a strong body of evidence, the system required under
			 subsection (a) shall include—
					(1)a
			 method of coordinating evaluation activities among all Executive agencies
			 carrying out United States foreign assistance; and
					(2)a
			 process for consulting with relevant stakeholders and subject matter experts,
			 as appropriate, on the planning, design, and implementation of evaluation
			 activities and the dissemination of evaluation findings.
					(c)Required
			 actionsIn carrying out subsection (a), the President shall
			 ensure that the head of each Executive agency takes the following actions with
			 regard to United States foreign assistance carried out by that agency:
					(1)Establish
			 measurable and meaningful performance objectives, including disaggregation by
			 sex, as appropriate.
					(2)Establish criteria
			 for the selection of programs, projects, and activities to be subject to
			 various evaluation methodologies, with a particular emphasis on impact
			 evaluation.
					(3)Establish or
			 designate an organizational unit with adequate staff and resources to oversee
			 and provide technical support for evaluation activities.
					(4)Develop a plan for
			 improving the capacity of the agency to conduct rigorous, relevant, and
			 objective program monitoring and evaluation, including—
						(A)by providing
			 relevant education and training opportunities;
						(B)by encouraging the
			 adoption of improved methodologies for data collection and analysis; and
						(C)by ensuring that
			 best practices are shared within and between agencies.
						(5)Establish
			 guidelines for enhancing, in cooperation with other donors, the capacity of
			 partner countries to monitor the use of and evaluate the impact of donor
			 assistance.
					(6)Establish a
			 process for applying the findings and results of monitoring and evaluation
			 activities, including impact evaluation research, into future program planning,
			 budgeting, design, and implementation.
					(7)Establish a policy
			 for the publication of program evaluations.
					(8)Develop, in
			 consultation with relevant stakeholders, an annual evaluation plan that
			 describes how the agency will meet the requirements under this section.
					(9)Identify the
			 source or mechanism of funding to conduct monitoring and evaluation of United
			 States foreign assistance carried out by such agency.
					(d)Submission of
			 evaluation plansThe President shall ensure that the evaluation
			 plans required under subsection (c)(8)—
					(1)are submitted
			 annually to the appropriate congressional committees with the annual budget
			 presentation; and
					(2)are published on
			 a Government Web site.
					(e)Local
			 performanceTo the extent feasible and appropriate, evaluation
			 activities carried out pursuant to the requirements under this section shall be
			 carried out by, or with the participation of, organizations in the partner
			 country.
				(f)DefinitionsIn
			 this section:
					(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means the Committee on Foreign Affairs and the Committee on
			 Appropriations of the House of Representatives, and the Committee on Foreign
			 Relations and the Committee on Appropriations of the Senate.
					(2)EvaluationThe
			 term evaluation means the systematic and objective determination
			 and assessment of the design, implementation, and results of an ongoing or
			 completed program, project, or activity, including an explanation of the
			 reasons or causes for the observed results.
					(3)Executive
			 agencyThe term Executive agency has the meaning
			 given the term in section 105 of title 5, United States Code.
					(4)ImpactThe
			 term impact means a long-term effect of a program, project, or
			 activity, whether positive or negative, direct or indirect, intended or
			 unintended.
					(5)Impact
			 evaluation researchThe term impact evaluation
			 research means the application of research methods and statistical
			 analysis to measure the extent to which an impact can be attributed to a United
			 States foreign assistance program, project, or activity rather than to other
			 factors.
					(6)Partner
			 countryThe term partner country means a country
			 that is a current or planned recipient of United States foreign
			 assistance.
					(7)Relevant
			 stakeholderThe term relevant stakeholder means a
			 party that is involved in funding, designing or implementing a program being
			 monitored or evaluated.
					(8)United states
			 foreign assistanceThe term United States foreign
			 assistance means assistance under this Act, the Foreign Assistance Act
			 of 1961, or related appropriations Acts.
					423.National
			 Action Plan on Women, Peace and Security 
				(a)FindingsCongress
			 makes the following findings:
					(1)United Nations
			 Security Council Resolution 1325 and subsequent Resolutions 1880, 1888, 1889,
			 and 1960 reaffirm the critical role of women in the prevention and resolution
			 of conflicts, including in—
						(A)peace
			 negotiations;
						(B)peacekeeping and
			 peace-building efforts;
						(C)humanitarian
			 response; and
						(D)post-conflict
			 reconstruction;
						(2)On October 26,
			 2010, at remarks on the occasion of the Tenth Anniversary of United Nations
			 Security Council Resolution 1325 on Women, Peace, and Security, the Secretary
			 of State announced the United States commitment to develop a United States
			 National Action Plan to accelerate the implementation of Resolution
			 1325.
					(b)National Action
			 PlanThe President shall coordinate with executive branch
			 agencies to draft a United States National Action Plan that seeks to ensure
			 that the United States effectively promotes and supports the rights and roles
			 of women in conflict-affected and post-conflict regions through clear,
			 measurable commitments—
					(1)to promote the
			 active and meaningful participation of women in affected areas in all aspects
			 of conflict prevention, management, and resolution;
					(2)to integrate the
			 perspectives and interests of affected women into conflict-prevention
			 activities and strategies;
					(3)to promote the
			 physical safety, economic security, and dignity of women and girls;
					(4)to support
			 women’s equal access to aid distribution mechanisms and services; and
					(5)to monitor,
			 analyze, and evaluate implementation efforts and their impact.
					(c)Congressional
			 notification and briefingUpon the completion of the National
			 Action Plan, the President shall notify Congress, and brief the leadership and
			 relevant committees of Congress, regarding the precise commitments and
			 implementation plan.
				VPeace Corps
			 Improvement and Expansion
			501.Short
			 titleThis title may be cited
			 as the Peace Corps Improvement and
			 Expansion Act of 2011.
			502.FindingsCongress makes the following
			 findings:
				(1)Firmly
			 established beliefs of the Peace Corps include the following:
					(A)The act of
			 volunteering has inherent value.
					(B)The foreign
			 policy goals of the United States are advanced by—
						(i)contributing to
			 the reduction of poverty; and
						(ii)fostering
			 international understanding.
						(2)More than 200,000
			 volunteers have ably served in the Peace Corps in 139 countries by—
					(A)working towards
			 economic and social development; and
					(B)promoting a
			 better understanding of—
						(i)the
			 people of the United States on the part of the peoples served; and
						(ii)other peoples on
			 the part of the people of the United States.
						(3)Today, the
			 importance and necessity is greater than ever for the Peace Corps—
					(A)to promote global
			 economic and social development;
					(B)to promote
			 understanding and friendship; and
					(C)to foster
			 collaboration with international nongovernmental organizations.
					(4)Since 1961, a
			 bipartisan succession of Presidents and Congresses have endorsed the expansion
			 of the Peace Corps in order—
					(A)to meet requests
			 from countries to increase the size of the Peace Corps programs in their
			 countries;
					(B)to initiate Peace
			 Corps programs in countries where the Peace Corps does not currently
			 operate;
					(C)to provide more
			 opportunities for the people of the United States to engage in volunteer
			 service abroad; and
					(D)to renew dormant
			 Peace Corps programs.
					(5)The purpose of
			 the Peace Corps, as declared by section 2(a) of the Peace Corps Act (22 U.S.C.
			 2501(a)), is to promote world peace and friendship by helping—
					(A)the people of
			 interested countries in meeting their needs for trained men and women,
			 particularly in meeting the basic needs of those living in the poorest areas of
			 such countries;
					(B)to promote a
			 better understanding of people of the United States on the part of the peoples
			 served; and
					(C)to promote a
			 better understanding of other peoples on the part of the people of the United
			 States.
					503.Report on the
			 implementation of the Peace Corps comprehensive agency assessment
				(a)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, the Director of the Peace Corps shall submit a report to the
			 appropriate congressional committees that includes—
					(1)the progress made
			 toward implementing the recommendations of the Peace Corps Comprehensive Agency
			 Assessment of 2010; and
					(2)the impact of the
			 Portfolio Review on the current and planned distribution of Peace Corps
			 volunteers throughout the world.
					(b)Appropriate
			 congressional committees definedIn this section, the term appropriate
			 congressional committees means—
					(1)the Committee on Foreign Relations of the
			 Senate;
					(2)the Committee on Appropriations of the
			 Senate;
					(3)the Committee on Foreign Affairs of the House of
			 Representatives; and
					(4)the Committee on Appropriations of the House of
			 Representatives.
					504.Personal
			 services contractorsSection
			 10(a)(5) of the Peace Corps Act (22 U.S.C. 2509(a)(5)) is amended by striking
			 for any purpose and inserting for the purposes of any law
			 administered by the Office of Personnel Management.
			VIR.M.S. Titanic
			 Maritime Memorial Preservation Act
			601.Short
			 titleThis title may be cited
			 as the R.M.S. Titanic Maritime
			 Memorial Preservation Act of 2011.
			602.Findings and
			 purposesSection 2 of the
			 R.M.S. Titanic Maritime Memorial Act of 1986 (16 U.S.C. 450rr) is
			 amended—
				(1)in subsection (a)—
					(A)in paragraph (1),
			 by striking should be designated and inserting is
			 recognized;
					(B)in paragraph (2),
			 by striking recent;
					(C)in paragraph (3),
			 by striking and at the end;
					(D)in paragraph (4),
			 by striking the period at the end and inserting a semicolon; and
					(E)by adding after
			 paragraph (4) the following:
						
							(5)the Secretary of
				Commerce, through the National Oceanic and Atmospheric Administration’s
				National Marine Sanctuary Program, and in consultation with the Secretary of
				State, other interested Federal agencies, academic and research institutions,
				the public, the United Kingdom, France, and Canada, issued Final Guidelines for
				Research, Exploration, and Salvage of R.M.S. Titanic on April 12, 2001 (66 Fed.
				Reg. 18905), as directed under section 5; and
							(6)the Secretary of
				State, in consultation with the Secretary of Commerce, negotiated the
				International Agreement with the United Kingdom, France, and Canada pursuant to
				section 6, which was signed on June 18, 2004, subject to acceptance by the
				United States.
							;
				and
					(2)by amending
			 subsection (b) to read as follows:
					
						(b)PurposeThe
				purposes of this Act are—
							(1)to ensure the
				protection of R.M.S. Titanic and its wreck site as—
								(A)an international
				maritime memorial and grave site to those aboard the ship who perished in 1912;
				and
								(B)a site of unique
				scientific, archeological, cultural, and historical significance for present
				and future generations;
								(2)to ensure that
				the planning and conduct of any activities directed at R.M.S. Titanic and its
				wreck site are consistent with applicable law, including the International
				Agreement; and
							(3)to call upon the
				Secretary of State to encourage other interested nations, especially nations
				with the technological capability to access R.M.S. Titanic and its wreck site,
				to consent to be bound by the International
				Agreement.
							.
				603.DefinitionsSection 3 of the R.M.S. Titanic Maritime
			 Memorial Act of 1986 (16 U.S.C. 450rr–1) is amended to read as follows:
				
					3.DefinitionsIn this Act—
						(1)the term collection means each
				grouping of R.M.S. Titanic property, other than human remains, that results
				from recovery activities after September 1, 1985, at the wreck site of R.M.S.
				Titanic authorized by—
							(A)an order of a
				United States court of competent jurisdiction;
							(B)a permit granted
				by the Secretary of Commerce under section 7; or
							(C)an order of a
				court or tribunal (including any administrative body, Office of Maritime
				Affairs, or Receiver of Wreck) of competent jurisdiction of the United Kingdom,
				France, or Canada, or of a state party to the International Agreement;
							(2)the term
				import means to bring into, or introduce into, or attempt to bring
				into or introduce into, the United States, including its territories and
				insular possessions, and the territorial sea of the United States (as defined
				in Presidential Proclamation 5928, issued December 27, 1988);
						(3)the term
				International Agreement means the Agreement concerning the
				Shipwrecked Vessel RMS Titanic;
						(4)the term
				Person means any individual (whether or not a citizen or national
				of the United States), any corporation, partnership, association, or other
				entity (whether or not organized or existing under the laws of any State), and
				any Federal, State, local, or foreign government or any entity of any such
				government;
						(5)the term
				R.M.S. Titanic property includes—
							(A)the shipwrecked
				vessel R.M.S. Titanic;
							(B)the cargo of
				R.M.S. Titanic, any other contents from the ship, or any associated items
				scattered on the ocean floor in the vicinity of the ship, or any portion of the
				ship;
							(C)all such property
				recovered from the wreck site since September 1, 1985; and
							(D)any human remains
				of those aboard R.M.S. Titanic who perished;
							(6)the term
				Rules means the Rules Concerning Activities Aimed at the
				RMS Titanic and/or its Artifacts contained in the Annex to the
				International Agreement; and
						(7)the term
				United States waters means all waters of the United States on the
				landward side of the baseline from which the breadth of the United States
				territorial sea is measured, and the waters of the United States territorial
				sea as described in Presidential Proclamation 5928, dated December 27,
				1988.
						.
			604.Implementation
			 of the international agreementThe R.M.S. Titanic Maritime Memorial Act of
			 1986 (16 U.S.C. 450rr et seq.) is amended—
				(1)by striking
			 sections 5, 6, and 7;
				(2)by redesignating
			 section 8 as section 20; and
				(3)by inserting
			 after section 4 the following:
					
						5.Scope and
				applicability
							(a)In
				generalThis Act shall apply to—
								(1)any person
				subject to the jurisdiction of the United States at the time that such person
				engages in an activity prohibited under section 6;
								(2)any vessel of the
				United States, including—
									(A)a vessel
				documented under chapter 121 of title 46, United States Code, or vessels
				numbered as provided under chapter 123 of such title;
									(B)a vessel (other
				than a vessel that has been granted the nationality of a foreign nation in
				accordance with article 5 of the Convention on the High Seas, done at Geneva on
				April 29, 1958, and article 91 of the 1982 Convention on the Law of the Sea,
				signed at Montego Bay, Jamaica on December 10, 1982, if a claim of nationality
				or registry for the vessel is made by the master or individual in charge at the
				time of the action by an officer or employee of the United States authorized to
				enforce applicable provisions of United States law) owned in whole or part
				by—
										(i)the United States
				or a territory, commonwealth, or possession of the United States and used on
				commercial service;
										(ii)a State or a
				political subdivision of a State and used on commercial service;
										(iii)a citizen or
				national of the United States; or
										(iv)a corporation
				created under the laws of the United States, any State, the District of
				Columbia, or any territory, commonwealth, or possession of the United States;
				and
										(C)a vessel that was
				once documented under the laws of the United States and, in violation of the
				laws of the United States, was—
										(i)sold to a person
				that is not a citizen of the United States; or
										(ii)placed under
				foreign registry or a foreign flag, whether or not the vessel has been granted
				the nationality of a foreign nation;
										(3)any vessel
				subject to the jurisdiction of the United States including—
									(A)a vessel without
				nationality;
									(B)a vessel
				assimilated to a vessel without nationality, in accordance with paragraph (2)
				of article 6 of the Convention on the High Seas, done at Geneva on April 29,
				1958, or article 91 of the Convention on the Law of the Sea, signed at Montego
				Bay, Jamaica on December 10, 1982;
									(C)a vessel
				registered in a foreign nation if—
										(i)the flag nation
				has consented to, or waived objection to, the enforcement of United States law
				by the United States; and
										(ii)such consent or
				waiver—
											(I)was obtained by
				radio, telephone, or similar oral or electronic means; and
											(II)is conclusively
				proved by certification of the Secretary of State or the Secretary’s
				designee;
											(D)a vessel located
				within the customs waters of the United States; and
									(E)a vessel located
				in the contiguous zone of the United States (as defined in Presidential
				Proclamation 7219, issued on September 2, 1999) that—
										(i)is entering
				United States waters;
										(ii)has departed
				United States waters; or
										(iii)is a hovering
				vessel (as defined in section 401 of the Tariff Act of 1930 (19 U.S.C. 1401));
				and
										(4)any property made
				forfeitable under section 11.
								(b)Vessel without
				nationality
								(1)In
				generalIn this Act, a vessel without nationality
				includes—
									(A)a vessel aboard
				which the master or person in charge makes a claim of registry, which claim is
				denied by the flag nation whose registry is claimed;
									(B)a vessel aboard
				which the master or person in charge fails, upon request of an officer of the
				United States empowered to enforce applicable provisions of United States law,
				to make a claim of nationality or registry for that vessel; and
									(C)a vessel aboard
				which the master or person in charge makes a claim of registry and the claimed
				nation of registry does not affirmatively and unequivocally assert that the
				vessel is of its nationality.
									(2)Verification or
				denialA claim of registry under subparagraph (A) or (C) of
				paragraph (1) may be verified or denied by radio, telephone, or similar oral or
				electronic means. The response by the claimed flag nation is conclusively
				proved by certification of the Secretary of State or the Secretary’s
				designee.
								(c)Claim of
				nationality or registryIn this Act, a claim of nationality or
				registry is limited to—
								(1)possession on
				board the vessel and production of documents evidencing the vessel’s
				nationality in accordance with article 5 of the Convention on the High Seas,
				done at Geneva on April 29, 1958, and article 91 of the Convention on the Law
				of the Sea, signed at Montego Bay, Jamaica on December 10, 1982;
								(2)flying the flag
				nation’s ensign or flag; or
								(3)a verbal claim of
				nationality or registry by the master or person in charge of the vessel.
								(d)ApplicabilityThis
				Act shall not apply to—
								(1)warships;
								(2)naval
				auxiliaries;
								(3)other
				vessels—
									(A)owned or operated
				by the United States; and
									(B)used only for
				government noncommercial service, unless the vessel engages in an activity
				designed to disturb, remove, or injure R.M.S. Titanic property; or
									(4)any person on
				board a vessel described in paragraph (1) who is acting in the course of such
				person’s duties, unless such person engages in an activity designed to disturb,
				remove, or injure R.M.S. Titanic property.
								6.ProhibitionsExcept as authorized under section 7, it is
				unlawful for any person or vessel described in section 5 to—
							(1)engage in any
				activity that disturbs, removes, or injures, or attempts to disturb, remove, or
				injure, R.M.S. Titanic property;
							(2)engage in any
				activity directed at R.M.S. Titanic property located at the wreck site that
				poses a significant threat to public safety;
							(3)engage in any
				activity that violates any provision of this Act, or any regulation or permit
				issued under this Act, or any provision of the Rules;
							(4)sell, purchase,
				barter, import, export, or offer to sell, purchase, barter, import, export, in
				interstate or foreign commerce, R.M.S. Titanic property not constituting a
				collection; or
							(5)enter, or cause
				entry by means of any equipment, instrumentality, or other property, into the
				hull sections of R.M.S. Titanic.
							7.Permits
							(a)In
				generalThe Secretary of Commerce may issue a permit for an
				activity otherwise prohibited under section 6 if the Secretary determines that
				such activity—
								(1)is consistent
				with the International Agreement and Rules; and
								(2)(A)furthers educational,
				scientific, or cultural purposes in the public interest; or
									(B)is necessary to protect R.M.S. Titanic
				property from a significant threat.
									(b)ApplicabilityThis
				section shall apply to any activities directed at R.M.S. Titanic property,
				including those authorized before the effective date of this Act by a court of
				competent jurisdiction.
							(c)NoticeAny
				vessel described in paragraph (2) or (3) of section 5(a) that intends to stop
				within the zone located within the coordinates of 41°46′00.036588″ N,
				049°53′09.391344″ W (Northeast corner); 41°46′00.036588″ N, 049°59′51.08136″ W
				(Northwest corner); 41°41′00.24864″ N, 049°53′09.391344″ W (Southeast corner);
				41°41′00.24864″ N, 049°59′51.08136″ W (Southwest corner) shall, through its
				owner or agent, provide prior written notice of the timing and purpose of such
				intended entry to the Secretary of Commerce in a manner sufficient to allow the
				Secretary to determine whether a permit is required and whether a permit should
				be granted.
							(d)Terms and
				conditionsAny permit issued by the Secretary of Commerce under
				this section shall contain terms and conditions that fully comply with the
				Rules.
							(e)FeesThe
				Secretary of Commerce may charge and retain reasonable fees to offset expenses
				associated with the processing of permit applications and the administration of
				permits issued under this section. Fees collected under this subsection shall
				be available to cover such costs without further appropriation and shall remain
				available until expended.
							(f)Deadlines
								(1)In
				generalExcept as provided under paragraph (2), the Secretary of
				Commerce shall act on an application for a permit under this section not later
				than 180 days after the date on which the Secretary has determined that the
				application contains sufficient information for the Secretary to make a
				decision on the application.
								(2)Additional
				timeIf the Secretary is unable to comply with the deadline under
				paragraph (1), the Secretary shall provide the applicant with written
				notification that up to an additional 30 days will be needed to complete the
				review. Under no circumstances may a complete application remain pending for
				more than 210 days.
								(3)RulemakingThe
				Secretary shall promulgate regulations to—
									(A)identify the
				scientific, technical, logistical, or other documentation or justification
				required for the Secretary to make a decision on the application for permit;
				and
									(B)ensure the
				confidentiality of proprietary information and data submitted under this
				section.
									8.Liability
							(a)Liability to
				the United StatesAny person who engages in an activity
				prohibited under section 6 is liable for response costs, direct and indirect
				enforcement costs, and any damages resulting from such activity,
				including—
								(1)the reasonable
				costs incurred in storage, restoration, care, maintenance, conservation, and
				curation of R.M.S. Titanic property; and
								(2)the cost of
				retrieving any remaining information of a scientific, archeological, cultural,
				or historical interest from the site at which R.M.S. Titanic property was
				disturbed, removed, or injured.
								(b)Liability in
				remAny vessel (including the vessel’s gear, appurtenances,
				stores, and cargo), vehicle, aircraft, or other means of transportation, and
				any money or property used, or intended to be used, to facilitate any violation
				of this Act or any regulation or permit issued under this Act, shall be liable
				in rem to the United States for any fine, penalty, or damages assessed or
				imposed under this Act. The amount of such in rem liability shall constitute a
				lien and may be recovered in an action in rem in an appropriate district court
				of the United States.
							9.Civil
				enforcement
							(a)Permit sanction
				and civil administrative penalty
								(1)In
				generalAny person who violates any provision of this Act, or any
				regulation or permit issued under this Act—
									(A)may be subject to
				a permit sanction; and
									(B)may be assessed a
				civil administrative penalty by the Secretary of Commerce after notice and an
				opportunity for a hearing.
									(2)Amount of
				penaltyA penalty assessed under paragraph (1)(B) may not exceed
				$250,000 per day for each such violation. Each day of a continuing violation
				shall constitute a separate violation.
								(3)Enforcement of
				penaltyUpon failure of the offending party to pay a penalty
				under this subsection, the Attorney General, upon the request of the Secretary
				of Commerce, may commence an action in the appropriate district court of the
				United States to recover such penalty. In such action, the validity and
				appropriateness of the final order imposing the civil administrative penalty
				shall not be subject to review.
								(b)Civil judicial
				penalty
								(1)In
				generalAny person who violates any provision of this Act, or any
				regulation or permit issued under this Act, shall be subject to a civil penalty
				not to exceed $500,000 per day for each such violation. Each day of a
				continuing violation shall constitute a separate violation.
								(2)Enforcement of
				penaltyUpon the request of the Secretary of Commerce, the
				Attorney General may commence a civil action in an appropriate district court
				of the United States. Such court shall have jurisdiction to award civil
				penalties. In determining the amount of a civil penalty, the court may consider
				such matters as justice may require.
								(c)Civil
				actionUpon the request of the Secretary of Commerce, acting as
				trustee for R.M.S. Titanic property, the Attorney General may institute a civil
				action in an appropriate district court of the United States to—
								(1)recover response
				costs, direct and indirect enforcement costs, and damages as set forth in
				section 8; or
								(2)obtain a court
				order directing any person in possession of R.M.S. Titanic property unlawfully
				obtained to deliver such R.M.S. Titanic property to the Secretary of
				Commerce.
								(d)In rem
				actionUpon the request of the Secretary of Commerce, acting as
				trustee for R.M.S. Titanic property, the Attorney General may institute an in
				rem action in an appropriate district court of the United States to—
								(1)satisfy a lien
				referred to in section 8 in an appropriate district court of the United States;
				or
								(2)assume custody of
				R.M.S. Titanic property unlawfully possessed as a result of a violation of this
				Act, or any regulation or permit issued under this Act.
								(e)Injunctive
				reliefUpon the request of the Secretary of Commerce, the
				Attorney General may seek to obtain such relief in an appropriate district
				court of the United States as may be necessary to abate an imminent risk
				of—
								(1)the disturbance
				to, removal of, or injury to R.M.S. Titanic property; or
								(2)the sale,
				purchase, barter, import, or export in interstate or foreign commerce of R.M.S.
				Titanic property.
								10.Criminal
				enforcement
							(a)In
				generalAny person who knowingly commits any act prohibited under
				section 6 is guilty of an offense under this Act.
							(b)PenaltyAny
				person who is convicted of an offense under this section shall be fined not
				more than $250,000 per day of violation, imprisoned for not more than 5 years,
				or both.
							11.Seizure and
				forfeiture
							(a)AuthorizationThe
				provisions of this Act may be enforced by the Secretary of Commerce and the
				Secretary of Homeland Security, or their respective designees.
							(b)Detention and
				arrestAny person authorized by the Secretary of Commerce or the
				Secretary of Homeland Security to enforce this Act may—
								(1)detain for
				inspection and inspect any package, crate, or other container, including its
				contents, and all accompanying documents, upon importation or exportation and
				otherwise as permitted by law;
								(2)make arrests
				without a warrant for any violation of this Act if the authorized person has
				reasonable grounds to believe that the person to be arrested is committing the
				violation in their presence or view;
								(3)execute and serve
				any arrest warrant, seizure warrant, or other warrant or civil or criminal
				process issued by any officer or court of competent jurisdiction for
				enforcement of this Act, or any regulation or permit issued under this Act;
				and
								(4)search and seize
				property described in paragraph (1), with or without a warrant, as authorized
				by law.
								(c)Temporary
				disposition of property
								(1)In
				generalAny R.M.S. Titanic property, or other property seized
				pursuant to subsection (b)(4), shall be held by any person authorized by the
				Secretary of Commerce or the Secretary of Homeland Security pending disposition
				of civil or criminal proceedings, administrative forfeiture proceedings,
				actions in rem for forfeiture of such R.M.S. Titanic property or other property
				pursuant to this section, or criminal forfeiture proceedings pursuant to this
				section, as authorized under section 2461(c) of title 28, United States
				Code.
								(2)ExceptionInstead
				of holding the property described in paragraph (1), the Secretary of Commerce
				or the Secretary of Homeland Security may permit the owner or consignee of such
				property to post a bond or other surety satisfactory to the Secretary of
				Commerce or the Secretary of Homeland Security.
								(d)Property
				subject to forfeitureThe following property shall be subject to
				forfeiture to the United States:
								(1)Any R.M.S.
				Titanic property possessed, taken, retained, purchased, sold, bartered,
				imported, or exported contrary to the provisions of this Act, or any regulation
				or permit issued under this Act.
								(2)Any property,
				real or personal, that constitutes, or is derived from, the proceeds of any
				violation of this Act, or any regulation or permit issued under this
				Act.
								(3)Any vessel
				(including the vessel’s gear, appurtenances, stores, and cargo), vehicle,
				aircraft, or other means of transportation and any money or other property used
				or intended to be used to facilitate any violation of this Act, or any
				regulation or permit issued under this Act.
								(4)Any property
				traceable to the property described in paragraph (1), (2), or (3).
								(e)Rebuttable
				presumptionIn this section, there is a rebuttable presumption
				that all R.M.S. Titanic property found on board a vessel that is used or seized
				in connection with a violation of this Act, or any regulation or permit issued
				under this Act, was taken or retained in violation of this Act, or a regulation
				or permit issued under this Act.
							(f)Final
				disposition of propertyUpon forfeiture of any R.M.S. Titanic
				property or other property to the United States pursuant to this section, or
				the abandonment or waiver of any claim to any such property, the property shall
				be disposed of by the Secretary of Commerce in such a manner, consistent with
				the purposes of this Act, as the Secretary shall prescribe by regulation. Any
				R.M.S. Titanic property ordered forfeited to the United States shall be held in
				trust by the Secretary of Commerce on behalf of the public and disposed of in a
				manner consistent with the purposes of this Act. Forfeited R.M.S. Titanic
				property that does not constitute a collection may not be sold.
							(g)Civil
				forfeitures
								(1)In
				generalExcept as provided in paragraph (2), the provisions of
				chapter 46 of title 18, United States Code, relating to civil forfeitures shall
				extend to any seizure or administrative or civil judicial forfeiture under this
				section to the extent that such provisions are not inconsistent with this
				Act.
								(2)Performance of
				dutiesAny duties imposed upon the Attorney General, the
				Secretary of the Treasury, or the Postmaster General shall be performed with
				respect to seizures and forfeitures of property under this section by such
				officers, agents, or other persons as may be authorized or designated for that
				purpose by the Secretary of Commerce or the Secretary of Homeland Security, as
				appropriate.
								(h)Criminal
				forfeitures
								(1)In
				generalAny person who is convicted of an offense under section
				10 shall forfeit property to the United States pursuant to this section, as
				authorized by section 2461(c) of title 28, United States Code.
								(2)ProceduresThe
				procedures under section 413 of the Controlled Substances Act (21 U.S.C. 853)
				(except subsection (d) of such section), insofar as such provisions are not
				inconsistent with this Act, shall apply to—
									(A)all stages of a
				criminal forfeiture of property under this section, including any seizure and
				disposition of such property; and
									(B)any
				administrative or judicial proceeding in relation to such forfeiture.
									12.Disposition of
				monies recovered
							(a)In
				generalNotwithstanding any
				other provision of law, any monies collected under sections 8, 9, 10, and 11,
				either directly or through the sale of forfeited property, after payment of
				related expenses—
								(1)are authorized to be paid into 1 or more
				special accounts of the Department of the Treasury; and
								(2)shall be used by the Secretary of Commerce
				for—
									(A)conservation of Titanic artifacts recovered
				pursuant to an enforcement action;
									(B)conservation of any Titanic collection of
				lawfully salvaged artifacts; or
									(C)the collection of the USS Monitor National
				Marine Sanctuary artifacts at The Mariners’ Museum.
									(b)Disposition of
				excess fundsIf the proceeds
				from an enforcement action exceed the amount of funds needed for the
				conservation of artifacts from that case, the Titanic collection, and the
				Monitor collection, such excess amount shall be deposited in the General Fund
				of the Treasury.
							13.International
				cooperationIn cooperation
				with the Secretary of State, the Secretary of Commerce is authorized to inform
				and consult with representatives of foreign nations and others regarding the
				protection and preservation of R.M.S. Titanic property, including the issuance
				of permits pursuant to section 7.
						14.Agreements and
				authority to utilize grant funds
							(a)AgreementsThe
				Secretary of Commerce may, as appropriate, enter into agreements with any
				person to use the personnel, services, equipment, or facilities of such person,
				on a reimbursable or nonreimbursable basis, to assist in carrying out the
				purposes of this Act.
							(b)Authority To
				utilize grant fundsThe Secretary of Commerce—
								(1)except as
				provided in paragraph (2), may apply for, accept, and obligate research grant
				funding from any Federal source operating competitive grant programs if such
				funding furthers the purposes of this Act;
								(2)may not apply
				for, accept, or obligate any grant funding under paragraph (1) if—
									(A)the granting
				agency is not authorized to award grants to Federal agencies; or
									(B)the grant will be
				used for any purposes, or will be subject to any conditions, that are
				prohibited by law or regulation;
									(3)may use amounts
				appropriated for the purpose of this Act to satisfy a requirement to match
				grant funds with recipient agency funds, except that no grant may be accepted
				that requires a commitment before such amounts are appropriated; and
								(4)shall deposit
				grant funds in the National Oceanic and Atmospheric Administration account that
				serves to accomplish the purpose for which the grant was awarded.
								15.Monitoring
				authorizationIn order to
				carry out the purposes of this Act, the Secretary of Commerce may—
							(1)monitor the wreck site of R.M.S. Titanic;
				and
							(2)conduct such monitoring in coordination
				with the personnel, services, and facilities of other Federal departments,
				agencies, or instrumentalities on a reimbursable or nonreimbursable
				basis.
							16.RulemakingThe Secretary of Commerce is authorized to
				promulgate regulations to implement this Act, including, as necessary,
				regulations providing for the issuance of permits under section 7. Such
				regulations shall be consistent with the International Agreement and
				Rules.
						17.Relationship to
				other laws
							(a)LiabilityNothing
				in sections 4281 through 4289 of the Revised Statutes of the United States or
				section 3 of the Act of February 13, 1893, shall limit the liability of any
				person under this Act.
							(b)Seizure and
				forfeiture of propertyNothing in this Act may be construed to
				affect the seizure and forfeiture of property, including R.M.S. Titanic
				property, under the customs laws of the United States, or the issuance of
				penalties under such laws.
							(c)International
				agreementsThis Act and any implementing regulations shall be
				applied in accordance with applicable law, including treaties, conventions, and
				other international agreements to which the United States is a party.
							(d)Freedoms of the
				high seasExcept to the extent that an activity is undertaken as
				a subterfuge for activities prohibited under this Act, nothing in this Act is
				intended to affect the exercise of traditional freedoms of the high seas,
				including—
								(1)navigation;
								(2)the laying of
				submarine cables and pipelines;
								(3)operation of
				vessels;
								(4)fishing;
				or
								(5)other
				internationally lawful uses of the sea related to such freedoms.
								(e)SeverabilityEach
				provision of this Act is severable. If a court of competent jurisdiction should
				find any provision of this Act to be unenforceable, all other provisions shall
				remain in full force and effect.
							(f)Salvage
				rightsAn order granting salvage rights to R.M.S. Titanic by a
				court of competent jurisdiction prior to the effective date of this Act shall
				not exempt any person from complying with this Act or any regulation or permit
				issued under this Act. Without prejudice to the orders of a United States Court
				of competent jurisdiction, issued in reference to the entity known as
				RMS Titanic, Inc., prior to the effective date of this
				legislation (the status of such orders to be unaffected by this legislation),
				no person may obtain salvage rights to R.M.S. Titanic or R.M.S. Titanic
				property, after the effective date of this Act, except by an assignment or
				transfer of existing rights or through the orders of a United States Court of
				competent jurisdiction issued in reference to the entity known as ‘R.M.S.
				Titanic, Inc.’.
							(g)Law of
				findsThe law of finds shall not apply to R.M.S. Titanic or
				R.M.S. Titanic property.
							(h)Collection
				managementEach collection
				shall be managed and maintained in accordance with the Rules.
							18.Statute of
				limitationsNo civil action
				may be brought, and no criminal prosecution may be commenced, by the United
				States to enforce this Act, or any regulation or permit issued under this Act,
				after the date that is 8 years after the date on which—
							(1)all facts material to the right of action
				or offense are known by the Secretary of Commerce; and
							(2)jurisdiction can be exercised over the
				defendant.
							19.Authorization
				of appropriationsThere are
				authorized to be appropriated to the Secretary $1,000,000 for each of the
				fiscal years 2012 through 2016 to carry out this Act, which shall remain
				available until
				expended.
						.
				605.Effective
			 dateThe amendments made by
			 this title shall take effect on the date of the enactment of this Act.
			VIIAuthorization
			 of Appropriations
			ADepartment of
			 State
				701.Administration
			 of foreign affairs
					(a)In
			 generalThe amounts set forth
			 in this section are authorized to be appropriated under Administration
			 of Foreign Affairs for the Department of State to carry out the
			 authorities, functions, duties, and responsibilities in the conduct of foreign
			 affairs of the United States, and for other purposes authorized by law.
					(b)Diplomatic and
			 consular programs
						(1)In
			 generalThere is authorized to be appropriated for fiscal year
			 2012, for Diplomatic and Consular Programs, $11,893,457,000, of
			 which—
							(A)$1,700,584,000 is
			 authorized to be appropriated for worldwide security protection; and
							(B)$536,475,000 is
			 authorized to be appropriated for public diplomacy.
							(2)Transfers
							(A)To emergencies
			 accountOf the amounts authorized to be appropriated under
			 paragraph (1), up to $10,000,000 may be transferred to, and merged with amounts
			 in, the Emergencies in the Diplomatic and Consular Service
			 Account.
							(B)From
			 emergencies accountOf the amounts authorized to be appropriated
			 for fiscal year 2012 for the Emergencies in the Diplomatic and Consular
			 Service Account, up to $1,000,000 may be transferred to, and merged
			 with amounts in, the Repatriation Loans Program Account.
							(c)Capital
			 investment fundThere is authorized to be appropriated
			 $125,000,000 for fiscal year 2012 for the Capital Investment
			 Fund.
					(d)Embassy
			 security, construction, and maintenanceThere is authorized to be
			 appropriated for fiscal year 2012—
						(1)$863,317,000 for
			 ongoing operations; and
						(2)$938,200,000 for
			 worldwide security upgrades.
						(e)Conflict
			 stabilization operationsThere is authorized to be appropriated
			 $92,200,000 for fiscal year 2012 for Conflict Stabilization
			 Operations.
					(f)Educational and
			 cultural exchange programsThere is authorized to be appropriated
			 for fiscal year 2012, for Educational and Cultural Exchange
			 Programs, $637,100,000, of which—
						(1)$750,000 may be
			 used to carry out the Tibetan scholarship program established under section
			 103(b)(1) of the Human Rights, Refugee, and Other Foreign Relations Provisions
			 Act of 1996 (Public Law 104–319); and
						(2)$650,000 may be
			 used for the Ngawang Choepel Exchange Programs (formerly known
			 as programs of educational and cultural exchange between the United
			 States and the people of Tibet) under section 103(a) of such
			 Act.
						(g)Representation
			 allowancesThere is authorized to be appropriated $8,175,000 for
			 fiscal year 2012 for Representation Allowances.
					(h)Protection of
			 foreign missions and officialsThere is authorized to be
			 appropriated $27,744,000 for fiscal year 2012 for Protection of Foreign
			 Missions and Officials.
					(i)Emergencies in
			 the diplomatic and consular serviceThere is authorized to be
			 appropriated $10,000,000 for fiscal year 2012 for Emergencies in the
			 Diplomatic and Consular Service.
					(j)Repatriation
			 loansThere is authorized to be appropriated $1,800,000 for
			 fiscal year 2012 for Repatriation Loans.
					(k)Payment to the
			 American Institute in TaiwanThere is authorized to be
			 appropriated $23,320,000 for fiscal year 2012 for Payment to the
			 American Institute in Taiwan.
					(l)Office of the
			 Inspector GeneralThere is authorized to be appropriated for
			 fiscal year 2012, for Office of the Inspector General,
			 $128,086,000, of which—
						(1)$18,545,000 is
			 authorized to be appropriated for the Special Inspector General for Iraq
			 Reconstruction; and
						(2)$44,387,000 is
			 authorized to be appropriated for the Special Inspector General for Afghanistan
			 Reconstruction.
						(m)Fiscal year
			 2013There are authorized to be appropriated for fiscal year 2013
			 such sums as may be necessary for the programs, funds, activities, and other
			 financial instruments set forth in subsections (b) through (l).
					702.International
			 organizations and conferences
					(a)Assessed
			 contributions to international organizationsThere is authorized
			 to be appropriated for fiscal year 2012, for Contributions to
			 International Organizations, $1,619,400,000 to carry out—
						(1)the authorities,
			 functions, duties, and responsibilities in the conduct of the foreign affairs
			 of the United States with respect to international organizations; and
						(2)other authorized
			 activities relating to such purposes.
						(b)Contributions
			 for international peacekeeping activitiesThere is authorized to
			 be appropriated for fiscal year 2012, for Contributions for
			 International Peacekeeping Activities, $1,920,000,000, which—
						(1)shall be used to
			 carry out—
							(A)the authorities,
			 functions, duties, and responsibilities of the United States with respect to
			 international peacekeeping activities; and
							(B)other authorized
			 activities relating to such purposes; and
							(2)shall remain
			 available until expended.
						(c)Foreign
			 currency exchange rate
						(1)In
			 generalIn addition to amounts authorized to be appropriated
			 under this section, there are authorized to be appropriated such sums as may be
			 necessary for fiscal year 2012 to offset adverse fluctuations in foreign
			 currency exchange rates.
						(2)LimitationAmounts
			 appropriated pursuant to this subsection shall be available for obligation and
			 expenditure only to the extent that the Director of the Office of Management
			 and Budget determines and certifies to Congress that such amounts are necessary
			 due to the fluctuations described in paragraph (1).
						(d)Fiscal year
			 2013There are authorized to be appropriated for fiscal year 2013
			 such sums as may be necessary for the contributions described in subsections
			 (a) and (b).
					703.International
			 commissions
					(a)In
			 generalThe amounts set forth in this section are authorized to
			 be appropriated under International Commissions for the
			 Department of State to carry out the authorities, functions, duties, and
			 responsibilities in the conduct of the foreign affairs of the United States
			 with respect to international commissions and for other purposes authorized by
			 law:
					(b)International
			 Boundary and Water Commission, United States and MexicoThere are
			 authorized to be appropriated for fiscal year 2012, for International
			 Boundary and Water Commission, United States and Mexico—
						(1)$45,591,000 for
			 Salaries and Expenses; and
						(2)$31,900,000 for
			 Construction.
						(c)International
			 Boundary Commission, United States and CanadaThere is authorized
			 to be appropriated $2,422,000 for fiscal year 2012 for International
			 Boundary Commission, United States and Canada.
					(d)International
			 Joint CommissionThere is authorized to be appropriated
			 $7,237,000 for fiscal year 2012 for International Joint
			 Commission.
					(e)International
			 Fisheries CommissionsThere is authorized to be appropriated
			 $31,291,000 for fiscal year 2012 for International Fisheries
			 Commissions.
					(f)Fiscal year
			 2013There are authorized to be appropriated for fiscal year 2013
			 such sums as may be necessary for the international commissions referred to in
			 subsections (b) through (e).
					704.Migration and
			 refugee assistance
					(a)Migration and
			 refugee assistanceThere is authorized to be appropriated for
			 fiscal year 2012, for authorized activities for Migration and Refugee
			 Assistance, $1,613,100,000—
						(1)of which
			 $25,000,000 may be used for the resettlement of humanitarian migrants to
			 Israel; and
						(2)which shall
			 remain available until expended.
						(b)Emergency
			 Refugee and Migration Assistance AccountSection 2(c)(2) of the
			 Migration and Refugee Assistance Act of 1962 (22 U.S.C. 2601(c)(2)) is amended
			 by striking $100,000,000 and inserting
			 $200,000,000..
					(c)United States
			 emergency refugee and migration assistanceThere is authorized to
			 be appropriated $40,000,000 for fiscal year 2012 for U.S. Emergency
			 Refugee and Migration Assistance.
					(d)Fiscal year
			 2013There are authorized to be appropriated for fiscal year 2013
			 such sums as may be necessary for the migration and refugee assistance purposes
			 referred to in subsections (a) through (c).
					705.Centers and
			 foundations
					(a)Asia
			 FoundationThere is authorized to be appropriated $19,000,000 for
			 fiscal year 2012 to carry out authorized activities for The Asia
			 Foundation.
					(b)National
			 Endowment for DemocracyThere is authorized to be appropriated
			 $105,000,000 for fiscal year 2012 to carry out authorized activities for
			 National Endowment for Democracy.
					(c)Center for
			 Cultural and Technical Interchange Between East and WestThere is
			 authorized to be appropriated $11,400,000 for fiscal year 2012 to carry out
			 authorized activities for Center for Cultural and Technical Interchange
			 Between East and West.
					(d)Fiscal year
			 2013There are authorized to be appropriated for fiscal year 2013
			 such sums as may be necessary for the centers and foundations referred to in
			 subsections (a) through (c).
					BUnited States
			 international broadcasting activities
				711.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to carry out United States Government
			 international broadcasting activities under the United States Information and
			 Educational Exchange Act of 1948, the Radio Broadcasting to Cuba Act, the
			 Television Broadcasting to Cuba Act, the United States International
			 Broadcasting Act of 1994, and the Foreign Affairs Reform and Restructuring Act
			 of 1998, and to carry out other authorities in law related to such
			 purposes—
					(1)for International Broadcasting
			 Operations—
						(A)$754,261,000 for fiscal year 2012;
			 and
						(B)such sums as may
			 be necessary for fiscal year 2013; and
						(2)for
			 Broadcasting Capital Improvements—
						(A)$12,769,000 for
			 fiscal year 2012; and
						(B)such sums as may
			 be necessary for fiscal year 2013.
						CPeace
			 Corps
				721.Authorization
			 of appropriationsSection
			 3(b)(1) of the Peace Corps Act (22 U.S.C. 2502(b)(1)) is amended to read as
			 follows:
					
						(1)There is
				authorized to be appropriated to carry out the purposes of this chapter—
							(A)$439,600,000 for
				fiscal year 2012; and
							(B)such sums as may
				be necessary for fiscal year
				2013.
							.
				DOther
			 provisions
				731.Relationship
			 to other lawsNothing in this
			 Act may be construed as affecting, in any way, existing statutory prohibitions
			 related to abortion or existing statutory prohibitions on the use of funds to
			 lobby for or against abortion.
				
